1     Geana M. Van Dessel, WSBA #35969
      KUTAK ROCK
2     510 W. Riverside Avenue, Suite 800
      Spokane, WA 99201
3     Phone: (509) 252-2691

4     Adam E. Miller, MO Bar No. 40945 (Pro Hac Vice)
      Michael W. Cromwell, MO Bar No. 70484 (Pro Hac Vice)
5     Susan L. Werstak, MO Bar No. 55689 (Pro Hac Vice)
      CAPES, SOKOL, GOODMAN AND SARACHAN, PC
6     8182 Maryland Ave., Fifteenth Floor
      St. Louis, Missouri 63105-3916
7     Phone (314) 754-4810

8     Thomas M. Goutman, PA Bar No. 30236 (Pro Hac Vice)
      David. S. Haase, PA Bar No. 73835 (Pro Hac Vice)
9     Rosemary R. Schnall, PA Bar No. 73455 (Pro Hac Vice)
      SHOOK HARDY & BACON LLP
10    2001 Market Street, Suite 3000
      Philadelphia, PA 19103
11    Phone: (215) 575-3136

12    Richard L. Campbell, MA Bar No. 663934 (Pro Hac Vice)
      SHOOK HARDY & BACON LLP
13    125 Summer Street, Suite 1220
      Boston, MA 02110
14    Phone: (617) 531-1411

15    Attorneys for Defendants (Additional Counsel on Signature Page)

16                                                             Judge Hon. Salvador Mendoza Jr.

17                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
18
     CITY OF SPOKANE, a municipal
19   corporation, located in the County of CASE NO. 15-cv-00201-SMJ
     Spokane, State of Washington,
20                                         DEFENDANTS’ LCivR 56(c)(1)(A)
                     Plaintiff,            OMNIBUS STATEMENT OF
                                           MATERIAL FACTS IN SUPPORT
21                                         OF MOTION FOR SUMMARY
           v.                              JUDGMENT
22
   MONSANTO COMPANY, SOLUTIA                            Hearing: March 11, 2020 at 8:30
23 INC., and PHARMACIA                                  Richland
   CORPORATION, and DOES 1 - 100,                       With Oral Argument
24
                Defendants.

     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS
 1          Pursuant to LCivR 56, Defendants Monsanto Company, Solutia Inc., and
 2 Pharmacia LLC (collectively the “Monsanto”) hereby submit the following

 3 Statement of Material Facts:

 4 I.       INTRODUCTION
 5          1.     Plaintiff’s (“City”) claimed damages in this case relate almost entirely

 6 to the past and future costs of long overdue sewer systems upgrades designed to

 7 meet stringent limits on the discharge of raw sewage to the Spokane River and

 8 discharge permit requirements imposing numerical daily limits for numerous

 9 substances but not PCBs. See Declaration of Melissa Nott Davis Re: Defendants’

10 Statement of Material Facts Not in Dispute (“Nott Davis Decl.”), Ex. 44. Indeed,
11 the City’s witnesses admit that:

12                     a. There has never been a numerical discharge limit imposed for

13                         PCBs Nott Davis Decl., Ex. 1 (“Hendron Dep.”), 233:3-5; Ex. 2
14                         (“Davis Dep.”), 42:21-43:16;

15                     b. The need to comply with numerical discharge limits in its

16                         permits for other constituents “drive” the City’s sewer upgrade
17                         program Nott Davis Decl., Ex. 1 (“Hendron Dep.”), 21:8-14,

18                         86:14 – 88:16, 96:11-23, 132:9 – 133:19, 214:4 – 215:3, 228:6-

19                         20; and
20                     c. Not a single element of the City’s sewer upgrades was designed

21                         specifically to address PCBs Davis Decl., Ex. 1 (“Hendron

22                         Dep.”), 214:4-20; Ex. 2 (“Davis Dep.”), 63:18-65:18, 74:9 –
23                         75:2, 100:10 – 101:14; Ex. 37, p. PCB-SPOKANE-01199788.

24
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   1
            A.     Plaintiff’s Damages Relate to Raw Sewage, Phosphorus, Metals
 1                 And Other Constituents, Not PCBs
 2          2.     At its core, this case is not about PCBs. This case is about the City’s
 3 failure to address significant water quality issues stemming from hundreds of

 4 thousands of pounds of raw sewage, metals, and phosphorus which it discharges

 5 into the Spokane River each year. See Nott Davis Decl., Ex. 45, p. PCB-

 6 SPOKANE-03311935; Ex. 46, p. 5-6; Ex. 27 (“Herman Rpt.”), p. 34.

 7          3.     The City’s most significant issue with the Spokane River is and has
 8 always been the City’s own illegal and ongoing discharges of untreated sewage

 9 into the waters. Nott Davis Decl., Ex. 1 (“Hendron Dep.”), 57:2-12; Ex. 7

10 (“Bowdan Dep.”), 36:23 – 37:3; Ex. 47, 3-4.
11          4.     The City has been ordered by the State of Washington to cease
12 dumping raw sewage into the Spokane River since as early as 1909, but has never

13 ceased doing so. Nott Davis Decl., Ex. 1 (“Hendron Dep.”), 30:19 – 31:6; Ex. 48,
14 p. SPOKANE-PRR-2379449; Ex. 49, p. 459. Strict limits on the City’s dumping

15 of raw sewage into the Spokane River were first imposed in the City’s discharge

16 permits in 2000. Nott Davis Decl., Ex. 38. The City’s dumping of raw sewage

17 continues to this day; in 2019 the City dumped 30,297,935 gallons of combined

18 raw sewage and stormwater into the Spokane River, and violated discharge permit

19 limits on the frequency of dumping of raw sewage into the river on 38 occasions.
20 See Nott Davis Decl., Ex. 50; id., Ex. 38.

21

22
23

24
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   2
1           5.     Large amounts of substances of regulatory concern enter the Spokane
2 River each year: 341,940,000 lbs of raw sewage and untreated waste water,

3 700,000 lbs of zinc, 36,000 lbs of lead, 105,800 lbs of phosphorous, and 2,900 lbs

4 of cadmium. Nott Davis Decl., Ex. 27 (“Herman Rpt.”), p. 34. PCBs, which

5 comprise roughly 1.5 pounds (and declining) of the annual loading to the River, are

6 a drop in the bucket. See Nott Davis Decl., Ex. 27 (“Herman Rpt.”), p. 34, 38.

7

8

9

10
11

12

13
14

15

16
            6.     The above table identifies the sources of loads of PCBs to the River.
17
     Of the 1.5 pounds of annual loading of PCBs in the Spokane River from all
18
     sources, the City contributes only 1.54 ounces per year, a negligible 6% of that
19
     annual load. Nott Davis Decl., Ex. 25 (“Dilks Rpt.”), p. 3; Ex. 11 (“Dilks Dep.”),
20
     11:23 – 13:12. The MS4, to which most of the City’s claimed damages relate,
21
     contributes only 0.47 ounces of PCBs per year. Nott Davis Decl., Ex. 25 (“Dilks
22
     Rpt.”), p. 3; Ex. 11 (“Dilks Dep.”), 11:23 – 13:12.
23
            7.     The remaining 94% of the PCB load to the Spokane River is
24
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   3
1 contributed by other sources, over which the City has no control, including loads

2 contributed by the State of Idaho of 1.18 pounds, Inland Empire Paper of 1.1

3 ounces and the Spokane County Wastewater Treatment Plant of .09 ounces before

4 they ever even reach the City’s eastern boundary. Nott Davis Decl., Ex. 25 (“Dilks

5 Rpt.”), p. 3; Ex. 11 (“Dilks Dep.”), 11:23 – 13:12.

6           8.     The below chart demonstrates the loading of other constituents in the

7 Spokane River: Nott Davis Decl., Ex. 27 (“Herman Rpt.”), p. 34.

8

9

10
11

12

13
14

15

16

17

18

19          B.     The City is Required to Meet Numerical Discharge Limits for
                   Several Problem Substances, but not for PCBs
20
            9.     As a consequence of these discharges of numerous substances, the
21
     Spokane River is subject to multiple numerical discharge limitations, known as a
22
     Total Maximum Daily Load (“TMDL”), for substances including phosphorus,
23
     ammonia, lead, and dissolved oxygen (“DO”): Nott Davis Decl., Ex. 27 (“Herman
24
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   4
 1 Rpt.”), p. 5; Ex. 3 (“Coster Dep.”), 51:20 – 52:11; Ex. 1 (“Hendron Dep.”), 204:7 –

 2 205:5, 205:13-22, 234:5 – 235:13; Ex. 7 (“Bowdan Dep.”), 105:12-19, 146:7-13.

 3                     Spokane River Total Maximum Daily Loads (TMDLs)
 4                                TMDL                             Date of TMDL
 5       Phosphorus TMDL
 6                              Phosphorus                               1992
 7       Spokane River Dissolved Metals TMDL
 8                               Cadmium                                 1999
 9                                 Lead                                  1999
10                                  Zinc                                 1999
11       Spokane River and Lake Spokane Dissolved Oxygen TMDL*
12          Biochemical Oxygen Demand (5 day) BOD5                       2010
13                         Total Phosphorous                             2010
14                              Ammonia                                  2010
15       *Incorporated into Eastern Washington Municipal Stormwater Permit
16          10.    The City is still in violation of its TMDL for Lead and Zinc, as these
17
     levels still exceed the Water Quality Standard. Nott Davis Decl., Ex. 27 (“Herman
18
     Rpt.”), p. 35.
19          11.    There has never been and is currently no TMDL for PCBs in the
20
     Spokane River. See Nott Davis Decl., Ex. 1 (“Hendron Dep.”), 101:15 – 102:3;
21
     Ex. 2 (“Davis Dep.”), 61:13-62:24, 107:15-108:16; Ex. 7 (“Bowdan Dep.”), 105:8-
22 11; Ex. 3 (“Coster Dep.”), 21: 17-21.
23

24
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   5
            C.       There Is No Imminent Numerical Limit for PCBs Since The River
1                    Meets USEPA Compliance Goals, The Spokane River Meets The
2                    PCB Water Quality Standard, And PCB Levels In The River Are
                     Declining And Safe
3
            12.      In 2015, the United States Environmental Protection Agency
4
     (“USEPA”) established a compliance schedule for PCB levels in the Spokane
5
     River when it published its “Plan for Addressing PCBs in the Spokane River”. The
6
     compliance schedule set the following goals for instream PCB concentrations:
7
                   December 15, 2020: Instream concentration of PCBs meets 200 pg/L
8
                     based on the annual central tendency of the preceding year.
9
                   December 15, 2024: Instream concentration of PCBs meets 170 pg/L
10
                     based on the annual central tendency of the preceding year.
11
                   December 15, 2027: The applicable water quality standards for PCBs
12
                     are met.
13
     Nott Davis Decl., Ex. 51, p. 11-12.
14
            13.      According to the Washington Department of Ecology (“WDOE”), no
15
     TMDL for PCBs will be issued so long as the Spokane River Regional Toxics
16
     Task Force (“SRRTTF”) demonstrates measurable progress through compliance
17
     with USEPA’s Plan for Addressing PCBs in the Spokane River. Nott Davis Decl.,
18
     Ex. 52, p. 1-2.
19
            14.      The City admits that it has so far met all benchmarks in the USEPA’s
20
     Plan for Addressing PCBs in the Spokane River. The average PCB concentration
21
     in Spokane River at Nine Mile Dam, just downstream of the City, was 140 ppq in
22
     2014, 144 ppq in 2016, and 89.8 in 2018. Nott Davis Decl., Ex. 11 (“Dilks Dep.”),
23
     22:22 – 23:7; Ex. 1 (“Hendron Dep.”), 300:22- 301:13, 304:3-6; Ex. 53, p. 15; Ex.
24
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   6
 1 54, p. 11; Ex. 55, p. 10.       Each of those averages are below USEPA’s instream
 2 PCB goal of 200 ppq for 2020, below the USEPAs instream PCB goal of 170ppq

 3 for 2024, and below the USEPA’s current standard of 170 ppq, which USEPA set

 4 as a compliance goal for 2026. See Nott Davis Decl., Ex. 52, p. 3; Ex. 51, p. 11;

 5 Ex. 3 (“Coster Dep.”) 24:2-8; Ex. 7 (“Bowdan Dep.”), 99:24 – 104:8; Ex. 54, p.

 6 11.

 7          15.    The applicable water quality standard for PCBs in the Spokane River
 8 is 170 ppq. Nott Davis Decl., Ex. 22 (“Trapp Dep.”), 102:25 – 103:7; Ex. 1

 9 (“Hendron Dep.”), 304:3-10; Ex. 3 (“Coster Dep.”), 24:2-8, 25:23 – 26:25; 27:1-

10 14; Ex. 7 (“Bowdan Dep.”), 99:24 – 104:8.
11          16.    The Spokane River currently meets the applicable 170 ppq water

12 quality standard for PCBs in the Spokane River. See Nott Davis Decl., Ex. 1

13 (“Hendron Dep.”), 300:22- 301:13; Ex. 3 (“Coster Dep.”) 24:2-8; Ex. 7 (“Bowdan
14 Dep.”), 99:24 – 104:8; Ex. 22 (“Trapp Dep.”), 102:25 – 103:7.

15          17.    PCBs in the Spokane River have been declining for the last 30 years

16 for a number of reasons including: biodegradation of PCBs, and the rocky bed and

17 rapid velocity of the Spokane River resulting in the River flushing itself constantly.

18 Nott Davis Decl., Ex. 27 (“Herman Rpt.”), p. 36-38; Ex. 56, p. 24-25. PCB levels

19 in Spokane River are going down rapidly, reducing by half every ten years. Nott
20

21

22
23

24
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   7
 1 Davis Decl., Ex. 56, p. 107.

 2

 3

 4

 5

 6

 7

 8 “Chart 4.6 Temporal Trend in Age-dated PCB Concentrations in Sediment Cores,

 9 Upper Lake Spokane (Upper Panel) and Lower Lake Spokane (Lower Panel). dw =

10 Dry Weight; tPCB = Total Polychlorinated Biphenyls. Adapted from WA Ecology
11 (2011a).” Nott Davis Decl., Ex. 27 (“Herman Rpt.”), p. 38.

12          18.    PCB fish tissue concentrations in Spokane River are 7 times lower
13 than FDA food tolerances for fish. Nott Davis Decl., Ex. 180 (“Woodyard Rpt.”),
14 p. 16; Ex. 57, p. 10, Table 1.

15          19.    Indeed, the City’s health experts, James Olson, David O. Carpenter,
16 and Richard DeGrandchamp cannot identify any studies that purport to show that

17 consumption of fish from the Spokane River at current PCB levels cause human

18 disease. Nott Davis Decl.., Ex. 15 (“Olson Dep.”), 14:14-24; Ex. 8 (“Carpenter

19 Dep.”), 122:19 – 123:3; Ex. 10 (“DeGrandchamp Dep.”), 69:13-17, 91:10 – 93:4,
20 123:19 – 125:11.

21 II.      BACKGROUND AND REGULATORY FRAMEWORK
22          A.     The City’s Combined Sewer System and Riverside Park Water
                   Reclamation Facility
23

24          20.    The City’s Combined Sewer System (“CSS”) was built by the City
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   8
 1 starting in the late 1800s and expanded over the years as the City grew. Today, the

 2 CSS collects combined flows of raw sewage from buildings and stormwater from

 3 roads and directs them to the City’s Riverside Park Water Reclamation Facility

 4 (“RPWRF”), which treats and discharges the flows to the Spokane River. Nott

 5 Davis Decl., Ex. 1 (“Hendron Dep.”), 25:14 – 26:13; 35:4 – 36:4; 50:6 – 51:17;

 6 102:13 – 103:17, 280:24 – 281:11, 282:24 – 283:5.

 7          21.    When the CSS becomes overwhelmed by precipitation or snowmelt,
 8 combined untreated sewage and stormwater overflows into the Spokane River.

 9 These events are called combined sewer overflows (“CSO”). Nott Davis Decl.,

10 Ex. 1 (“Hendron Dep.”), 169:10-22. CSO enters the Spokane River at discharge
11 points called outfalls (“CSO Outfalls”). Id., 23:25 – 24:6, 80:21 – 82:9.

12          22.    After Congress passed the Clean Water Act in 1972, wastewater

13 treatment facilities, including the RPWRF, were required to apply for and comply
14 with discharge limitations set forth in a National Pollutant Discharge Elimination

15 System permit (“Wastewater NPDES Permit”). Nott Davis Decl., Ex. 1 (“Hendron

16 Dep.”), 97:7-25, 100:3-20; 33 U.S.C. §1251 et seq. (1972).

17          23.    The City’s first Wastewater NPDES Permit was issued in 1974. See

18 generally Nott Davis Decl., Ex. 34. Since then, the City’s wastewater treatment

19 facility has operated pursuant to a Wastewater NPDES Permit that is subject to
20 periodic reapplication and renewal. Nott Davis Decl., Exs. 34, 35, 36, 37, 38, 39.

21          24.    The City’s Wastewater NPDES Permit also regulates CSOs as

22 discharges, so areas of the City that contribute to the CSS, and that are therefore
23 subject to CSO events (“CSO Basins”), are regulated by the Wastewater NPDES

24 Permit. Nott Davis Decl., Ex. 58, SPOKANE-PRR-3615320.
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   9
 1          25.    The Wastewater NPDES Permit imposes a limit on the City of one
 2 CSO per CSO Outfall per year based on a 20-year moving average. Nott Davis

 3 Decl., Ex. 59, p. 1 Summary; see Nott Davis Decl., Ex. 39. The City is not

 4 currently in compliance with this permit requirement. Nott Davis Decl., Ex. 1

 5 (“Hendron Dep.”), 23:25 – 24:6.

 6          26.    A Wastewater NPDES Permit may also incorporate Total Maximum

 7 Daily Load (“TMDL”) limitations. See e.g. Nott Davis Decl., Ex. 39, p. 8. A

 8 TMDL is the maximum amount of a pollutant that a water body can receive on a

 9 daily basis without violating water quality standards. 40 C.F.R. § 130(2)(f). There

10 has never been a TMDL for PCBs. Nott Davis Decl., Ex. 1 (“Hendron Dep.”),
11 101:15 – 102:3; Ex. 2 (“Davis Dep.”), 61:13-62:24, 107:15-108:16; Ex. 7

12 (“Bowdan Dep.”), 105:8-11; Ex. 3 (“Coster Dep.”), 21: 17-21.

13          B.     The City’s Municipal Separate Storm Sewer System
14          27.    The City’s municipal separate storm sewer system (“MS4”) was

15 constructed by the City in the 1980s to remove stormwater flows from the CSS to

16 reduce CSOs. Nott Davis Decl., Ex. 2 (“Davis Dep.”), 104:13-25; Ex. 60, p. 6.

17 The City’s effort to construct its MS4 system reduced but did not eliminate the

18 City’s CSO problem. See Nott Davis Decl., Ex. 2 (“Davis Dep.”), 42:10-20; Ex. 1

19 (“Hendron Dep.”), 284:25 – 285:4. The MS4 discharges untreated stormwater to
20 the Spokane River. Nott Davis Decl., Ex. 26 (“Gobas Rpt.”), p. 12-13; Ex. 48, p.

21 SPOKANE-PRR 2379513.

22          28.    In 2007, the WDOE issued the Eastern Washington Phase II

23 Municipal Stormwater Permit (“MS4 NPDES Permit”), which imposed obligations

24 on the City to manage the discharge of substances to the Spokane River from its
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   10
 1 MS4 through the implementation of stormwater best management practices

 2 (“BMPs”). Nott Davis Decl., Ex. 40, p. 35. The MS4 NPDES Permit regulates the

 3 City’s MS4. Id.

 4          29.    Subject to limitations set forth in the permit, the MS4 NPDES Permit
 5 “authorizes the discharge of stormwater to surface waters and to ground waters of

 6 the state from MS4s owned or operated by [the City].” Nott Davis Decl., Ex. 42, p.

 7 6.

 8          30.    The City, as operator of its MS4, must implement BMPs to reduce the

 9 amounts of numerous substances in stormwater. Nott Davis Decl., Ex. 2 (“Davis

10 Dep.”), 58:6 – 61:12. These substances may include total suspended solids
11 (“TSS”), biochemical oxygen demand (“BOD”), degradable organic material,

12 metals (such as zinc, copper, lead, cadmium, chromium, and arsenic), oils and

13 greases, phosphorus, ammonia, and pathogenic organisms. Nott Davis Decl., Ex. 2
14 (“Davis Dep.”), 58:6 – 61:12.

15          31.    BMPs for reducing substances in stormwater include, but aren’t

16 limited to, street cleaning, dry weather flushing of catch basins, improved litter

17 control, screening of stormwater outfall points, diversion of runoff for percolation

18 and recharge to grassy swales or drywells, and use of porous asphalt in new

19 construction areas. Nott Davis Decl., Ex. 61, p. 7.
20 III.     THE CITY HAS DUMPED RAW SEWAGE INTO THE SPOKANE
            RIVER, AND IGNORED ORDERS TO STOP DOING SO, FOR
21          OVER A CENTURY
22          32.    The City has been aware of problems with discharging sewage to the
23 Spokane River for over 130 years. Nott Davis Decl., Ex. 45, p. PCB-SPOKANE-

24 03311935.
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   11
 1          33.    Beginning in 1885, the City recognized that dumping raw sewage
 2 directly in the Spokane River would negatively affect water quality, but it

 3 continued to construct sewers which collected sewage from buildings and

 4 stormwater from streets that emptied into the Spokane River. Nott Davis Decl.,

 5 Ex. 1 (“Hendron Dep.”), 26:7-22; Ex. 45, PCB-SPOKANE-03311935. This

 6 system of sewers grew over the year and became the City’s CSS.

 7          34.    The discharge of untreated sewage contaminates the Spokane River
 8 with fecal coliform and other bacteria, which can cause waterborne pathogenic

 9 diseases, such as gastroenteritis, dysentery, diarrhea, and other stomach ailments.

10 Nott Davis Decl., Ex. 1 (“Hendron Dep.”), 27:7-13; Ex. 62, p. PCB-SPOKANE-
11 00003251.

12          35.    In addition to risk of disease, the discharge of untreated sewage

13 negatively affects water quality because it is a source of nutrients that contribute to
14 harmful algal blooms in Long Lake, including phosphorous, total ammonia, and

15 total suspended solids (“TSS”). Algal blooms increase biochemical oxygen

16 demand (“BOD”) in Long Lake which reduces available dissolved oxygen in the

17 water and can harm animals and fish. The discharge of untreated sewage to the

18 Spokane River also negatively effects river pH, and contaminates the river with

19 chlorine, cadmium, lead, and zinc. Nott Davis Decl., Ex. 1 (“Hendron Dep.”),
20 26:14 – 28:6, 34:6-12, 84:7-22; Ex. 63, p. 7-8, 14-15; Ex. 38, p. 6-7; Ex. 49, p.

21 459.

22          36.    In 1909 and 1929, the Washington State Department of Health
23 ordered the City to cease and prevent discharge of untreated sewage into the

24 Spokane River, but the City took no action. Nott Davis Decl., Ex. 1 (“Hendron
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   12
 1 Dep.”), 30:19 – 31:6; Ex. 48, p. SPOKANE-PRR-2379449; Ex. 49, p. 459.

 2          37.    In 1933, the City received a violation notice from the Washington

 3 State Department of Health because the discharge of raw sewage into the Spokane

 4 River caused an unsanitary condition. The City was ordered to abate the nuisance

 5 from the discharge of raw sewage within a year. The City did not do so. Nott

 6 Davis Decl., Ex. 1 (“Hendron Dep.”), 48:19 – 49:13; Ex. 46, p. 5-6.

 7          38.    Also in 1933, the City’s Engineer recommended that the City build a
 8 sewer treatment plant. Nott Davis Decl., Ex. 1 (“Hendron Dep.”), 34:19 – 35:16;

 9 Ex. 47, 3-4. Initiatives to build a sewage treatment facility were defeated in 1933,

10 1936, and 1939. Nott Davis Decl., Ex. 1 (“Hendron Dep.”), 47:14 – 48:6; Ex. 45,
11 p. PCB-SPOKANE-03311936-37; Ex. 49, p. 459-60. Consequently, the City did

12 not build a wastewater treatment facility until 1958. Nott Davis Decl., Ex. 1

13 (“Hendron Dep.”), 34:19 – 35:16, 54:23-25.
14          39.    In 1941, Washington State passed a law prohibiting cities, such as the

15 City, from discharging sewage into the Spokane River. Nott Davis Decl., Ex. 1

16 (“Hendron Dep.”), 51:6-10; Ex. 46, p. 4; RCW 90.48.010.

17          40.    In 1958, the City finished construction of its first sewage treatment

18 plant. Nott Davis Decl., Ex. 64, p.113. Flows from the City’s old CSS were

19 directed to the treatment plant via a newly constructed intercept sewer. Id. CSS
20 sewer lines that connected to the intercept sewer retained CSO Outfalls to permit

21 discharge of CSO to the Spokane River during precipitation or snowmelt. Nott

22 Davis Decl., Ex. 48, p. 2-10, 3-10. In 1960 there were 45 CSO outfall points to the
23 Spokane River. Id., p. 2-10.

24          41.    In 1958, the City’s wastewater treatment facility was only capable of
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   13
 1 primary treatment. Nott Davis Decl., Ex. 54, p.113. Primary treatment is a

 2 physical settling process where wastewater sits in a large vessel. Solids settle to

 3 the bottom and scum rises to the surface, and both are removed. Primary treatment

 4 only reduces pollutants in wastewater by about half. After primary treatment, the

 5 City’s sewage treatment plant discharged the effluent and remaining pollutants into

 6 the Spokane River after a limited disinfection process. Nott Davis Decl., Ex. 1

 7 (“Hendron Dep.”), 39:18 – 40:19.

 8          42.    It was evident shortly after the City’s sewage treatment plant became

 9 operational that it had been “grossly underdesigned”. Nott Davis Decl., Ex. 45, p.

10 PCB-SPOKANE-03311937. The plant lacked sufficient capacity to handle the
11 combined flows of untreated sewage and stormwater in the CSS, resulting in

12 frequent CSO events dumping hundreds of millions of gallons of untreated sewage

13 in to the Spokane River each year. Nott Davis Decl., Ex. 1 (“Hendron Dep.”), 80:8
14 – 81:19, 280:24 – 281:11, 282:24 – 283:5; see generally Nott Davis Decl., Ex. 65,

15          43.    In addition to being underdesigned, the plant lacked available

16 treatment technologies on the day it started operation. Nott Davis Decl., Ex. 45, p.

17 PCB-SPOKANE-03311937. The nearby city of Coeur D’Alene, Idaho had

18 constructed a sewage treatment facility in 1939, almost 20 years earlier than the

19 City, which employed both primary and secondary treatment. Nott Davis Decl.,
20 Ex. 66, p. 68, 81-82; Ex. 1 (“Hendron Dep.”), 38:22-25, 39:1-5, 42:3-25, 43:1-21.

21          44.    Secondary treatment is a biological process that occurs in a large

22 oxygenated vessel following primary treatment. A variety of microbes and
23 bacteria consume dissolved and suspended substances such as phosphorus and

24 nitrogen that remain in the wastewater. After treatment in the oxygenated vessel,
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   14
 1 effluent is transferred to a settling tank where solids are removed. The treated

 2 wastewater is then disinfected and discharged from the plant into the Spokane

 3 River. Nott Davis Decl., Ex. 1 (“Hendron Dep.”), 41:1-19.

 4          45.    Despite the construction of the City’s sewage treatment plant, the City
 5 continued to discharge annually hundreds of millions of gallons of untreated

 6 combined sewage and stormwater into the Spokane River through hundreds of

 7 CSO events. Nott Davis Decl., Ex. 1 (“Hendron Dep.”), 57:2-12, 280:24 – 281:11,

 8 282:24 – 283:5; Ex. 7 (“Bowdan Dep.”), 36:23 – 37:3; Ex. 28 (“Kavanaugh Rpt.”),

 9 p. 19, 24, 33.

10          46.    In May 1972, the City estimated that during an average year “just
11 under 1,000 overflow events occurred from 44 overflow points totaling 447 million

12 gallons of combined sewage, along with approximately 280 million gallons

13 bypassed at the sewage treatment plant.” Nott Davis Decl., Ex. 66, p. 1-3.
14          47.    In 1968 and 1970, the Washington State Water Pollution Control

15 Commission ordered the City to upgrade its treatment plant to provide secondary

16 treatment and improved disinfection. The City was also ordered to evaluate the

17 nature and magnitude of its CSO flows, determine the most feasible method to

18 control or eliminate CSOs, and develop a phased construction program for CSO

19 control and a cost analysis to complete these projects. Nott Davis Decl., Ex. 53, p.
20 2; Nott Davis Decl., Ex. 1 (“Hendron Dep.”), 62:6-13; Ex. 175, p. 55.

21          48.    The City failed to comply with those orders. On November 10, 1972,

22 the WDOE sent a letter to the City enclosing a Notice of Violation (“NOV”). The
23 transmittal letter characterized the City’s conduct as not making “a meaningful

24 effort to respond in kind” and having “given [the WDOE] little alternative in this
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   15
 1 matter due to the lack of physical improvements since March 1968”. Nott Davis

 2 Decl., Ex. 176, p. 2. The NOV stated that the City “is not in compliance with the

 3 required program for meeting water quality standards as established by the above-

 4 mentioned Chapter 37-12 WAC, and this agency’s Order Docket Number 69-77,

 5 dated January 8, 1970.” The City did not meet these deadlines. Id., p. 4-5 (p. 2-3

 6 of Notice of Violation).

 7          49.    The NOV ordered the City to provide: (1) secondary treatment not
 8 later than October 1, 1975, and (2) an engineering plan by January 1, 1973 to

 9 eliminate CSO overflows. The City did not meet these deadlines. Nott Davis

10 Decl., Ex. 176, p. 4-5 (p. 2-3 of Notice of Violation).
11          50.    In 1972, the City first considered the construction of separate storm

12 sewer systems to address its CSO problem. It also considered the construction of

13 large storage tanks to hold excess flows from its CSS as a solution for its CSO
14 problem. Nott Davis Decl., Ex. 1 (“Hendron Dep.”), 86:14 – 88:16, 96:11-23,

15 132:9 – 133:19.

16          51.    The designs for large storage tanks to hold excess flows from the CSS
17 were created before PCBs were ever detected in the Spokane River or the waste

18 water system. Nott Davis Decl., Ex. 1 (“Hendron Dep.”), 86:14 – 87:15.

19          52.    In 1977, the City finished construction of a secondary treatment
20 facility at its sewage treatment plant – nine years after WDOE ordered it to do so

21 and almost 40 years after the nearby city of Coeur D’Alene, Idaho had

22 implemented secondary treatment. Nott Davis Decl., Ex. 1 (“Hendron Dep.”),
23 65:4-8; see Nott Davis Decl., Ex. 66, p. 68, 81-82. The addition of secondary

24 treatment improved the quality of effluent from the treatment plant, but did not
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   16
 1 reduce the City’s CSO problem. Nott Davis Decl., Ex. 1 (“Hendron Dep.”), 115:8-

 2 20.

 3          53.    In 1977, the City estimated that during an average year “over 929

 4 overflow events occurred from 33 overflow points totaling 565 million gallons of

 5 combined sewage, and an estimated 560 million gallons of bypasses at the sewage

 6 treatment plant.” Nott Davis Decl., Ex. 67, p. 1-3.

 7          54.    In 1977, the City issued a Sewer Overflow Abatement Plan to
 8 evaluate alternatives for reducing Combined Sewer Overflows to the Spokane

 9 River. Nott Davis Decl., Ex. 67, p. 1-3. Of the alternatives evaluated, the City

10 elected to create its MS4 by separating stormwater flows from sewage flows in
11 selected areas of the City. The purpose of the creation of the MS4 was to reduce

12 CSOs to the Spokane River. Nott Davis Decl., Ex. 62, p. 28. The City’s

13 stormwater separation project was not completed until the early 1990s. Nott Davis
14 Decl., Ex. 1 (“Hendron Dep.”), 136:11-17.

15          55.    In 1988, the Washington Administrative Code 173-245-030 required

16 the City to “Incorporate CSO reduction plans into [its] respective general sewer

17 plans and into plans for new or upgraded sewage treatment facilities.” Nott Davis

18 Decl., Ex. 68.

19          56.    In 1991, the City estimated that it discharged “69 million gallons of
20 combined storm and sanitary wastewater to the Spokane River and its tributaries.”

21 Nott Davis Decl., Ex. 69, p. SPOKANE-PPR-0906172. It recognized that that

22 Revised Code of Washington 90.48.035 “require[s] wastewater collection system
23 operators to achieve ‘the greatest reasonable reduction of combined sewer

24 overflows at the earliest possible date.’” Id.
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   17
 1          57.    In 1992, the City’s Wastewater NPDES Permit imposed on the City a
 2 limit of one CSO per CSO Outfall per year. Nott Davis Decl., Ex. 59, p. 1

 3 Summary.

 4          58.    In 1994, the City issued a CSO Reduction Plan, which also
 5 recommended storage facilities, sewer separation and conveyance improvements to

 6 control the City’s CSOs. Nott Davis Decl., Ex. 48, p. SPOKANE-PRR-2379411;

 7 Ex. 67, p. 1-3 – 1-4. The goal of the 1994 plan was to control all remaining CSO

 8 outfalls by 2017. Id., p. SPOKANE-PRR-2379380. The plan was approved by the

 9 WDOE in 1994, but the Spokane City Council did not adopt the plan until 1999,

10 five years later. Nott Davis Decl., Ex. 1 (“Hendron Dep.”), 96:11-23, 196:11-17;
11          59.    In 2000, the City received a Noncompliance Warning from WDOE

12 which accused the city of neglecting its legal obligations because of its failure to

13 curtail its CSO events. Nott Davis Decl., Ex. 1 (“Hendron Dep.”), 199:24 – 200:3;
14 see generally Nott Davis Decl., Ex. 70. The warning required the City to submit a

15 plan to WDOE and post public notice signs in conspicuous locations regarding the

16 CSO program. Nott Davis Decl., Ex. 70, p. PCB-SPOKANE-03306938. Mr.

17 Hendron confirmed that “all of the signage that you see in the City of Spokane

18 related to this issue was required regardless of PCBs.” Nott Davis Decl., Ex. 1

19 (“Hendron Dep.”), 197:7-198:4.
20          60.    The City’s 2000 Wastewater NPDES Permit specified that “[n]o

21 authorization is given by this permit for discharge from a CSO that causes adverse

22 impacts that threaten characteristic uses of the receiving water as identified in the
23 Water Quality Standards.” Nott Davis Decl., Ex. 38, p. 34. The 2000 Wastewater

24 NPDES Permit established a CSO Compliance Schedule, which incorporated a
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   18
 1 deadline of December 31, 2017 for meeting final State and Federal requirements of

 2 one CSO event per outfall per year and added that this discharge standard must be

 3 based on a 20-year moving average of discharge events for each outfall. Nott

 4 Davis Decl., Ex. 38, p. 36-37.

 5          61.    In 2005, the City amended the 1994 CSO Reduction Plan and issued

 6 the 2005 CSO Reduction System Wide Alternative Report. The 2005 report stated

 7 that the objective was to comply with Washington law, RCW 90.48.480, which

 8 “requires the control and reduction of combined sewer overflows (CSO) for the

 9 City of Spokane (City).” Nott Davis Decl., Ex. 71, p. SPOKANE-PRR-3615320,

10 3615394; Ex. 67, p. 1-3.
11          62.      In 2006, the City received a 60-day notice letter from the Sierra

12 Club, alleging violations of the Clean Water Act because of the City’s continuing

13 dry-weather CSO discharges, significant data gaps in CSO monitoring, and its
14 failure to perform necessary maintenance and monitoring under its Wastewater

15 NPDES Permit, which resulted in such dry-weather discharges. See Nott Davis

16 Decl., Ex. 72, p. 4-9. The Sierra Club noted that “the violations are of serious

17 concern . . . because they involve the discharge of significant amounts of untreated

18 sewage, into the Spokane River, often during dry weather months, when the river

19 flow is extremely low and unknowing recreationalists are more likely to be using
20 the river.” Id., at 4-5.

21          63.    On June 30, 2017, WDOE issued an Administrative Order,

22 determining the City violated sections of the 2011 Wastewater NPDES Permit
23 related to CSO discharges. Nott Davis Decl., Ex. 73, p. PCB-SPOKANE-

24 00695478. WDOE ordered the City to have all CSO projects under contract for
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   19
 1 construction and be able to provide a specific date when each CSO outfall will be

 2 controlled on or before December 31, 2017. Id., p. PCB-SPOKANE-00695480.

 3 The City did not meet this deadline. Nott Davis Decl., Ex. 1 (“Hendron Dep.”),

 4 277:17 – 278:20.

 5          64.    To this day, the City has not met its obligation to reduce all of its CSO

 6 overflows to not more than one overflow per outfall per year on a 20-year average.

 7 See generally Nott Davis Decl., Ex. 65; Ex. 1 (“Hendron Dep.”), 280:24 – 281:11,

 8 282:24 – 283:5; Ex. 2 (“Davis Dep.”), 38:16 – 39-17; Ex. 7 (“Bowdan Dep.”),

 9 35:15-24. In 2019 the City dumped 30,297,935 gallons of combined raw sewage

10 and stormwater into the Spokane River, and violated discharge permit limits on the
11 frequency of dumping of raw sewage into the river on 38 occasions. See Nott

12 Davis Decl., Ex. 1 (“Hendron Dep.”), 280:24 – 281:11, 282:24 – 283:5; Ex. 50;

13 Ex. 38.
14          65.    The City admits that these projects were necessary to comply with

15 state law and the Wastewater NPDES Permit requirements, not to reduce PCBs.

16 Nott Davis Decl., Ex. 1 (“Hendron Dep.”), 86:14 – 88:16, 96:11-23, 132:9 –

17 133:19, 228:6-20.

18 IV.      THE CITY’S WASTEWATER NPDES PERMITS AND MS4 NPDES
            PERMITS HAVE NEVER IMPOSED A TMDL ON PCB
19          DISCHARGES
20          66.    The City’s Wastewater NPDES Permits issued by WDOE have never
21 included a TMDL for PCBs. Nott Davis Decl., Ex. 1, “Hendron Dep.”, 101:21-23;

22 see Nott Davis Decl., Exs. 34, 35, 36, 37, 38, 39.
23          67.    The City’s first Wastewater NPDES Permit, issued in 1974, set limits
24 for discharges of BOD, TSS, fecal coliform bacteria, chlorine, pH and phosphorus.
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   20
 1 It did not mention PCBs. Nott Davis Decl., Ex. 34, p. PCB-SPOKANE-07482526;

 2 Ex. 1 (“Hendron Dep.”), 102:13 – 105:20.

 3          68.    The City’s second and third Wastewater NPDES Permits, issued in

 4 1980 and 1986, similarly set limits for discharges of BOD, TSS, fecal coliform

 5 bacteria, chlorine, pH and phosphorus. Neither permit mentioned PCBs. Nott

 6 Davis Decl., Ex. 35, p. 2; Ex. 36, p. 2; Ex. 1 (“Hendron Dep.”), 149:18 – 150:10.

 7          69.    The City’s 1992 NPDES Permit imposed discharge limits on
 8 ammonia, mercury, and silver as well as a limit of one CSO event per outfall per

 9 year. Nott Davis Decl., Ex. 59, p. 1, Summary; Ex. 1 (“Hendron Dep.”), 163:725,

10 191:9-20. There was no mention of PCBs in the permit. See generally id.
11          70.    The City’s 2000 Wastewater NPDES Permit expanded effluent

12 limitations, imposing limits for BOD, TSS, fecal coliform bacteria, pH, total

13 ammonia, total residual chlorine, phosphorus, cadmium, lead, and zinc. Nott Davis
14 Decl., Ex. 38, p. 22. The permit continued to limit CSOs to one overflow per

15 outfall per year, subject to a 20-year moving average, and imposed a deadline of

16 December 31, 2017 for full control of CSO events to be completed. Id., p. 2; Nott

17 Davis Decl., Ex. 1 (“Hendron Dep.”), 23:13-18, 193:12 – 194:7. There was no

18 mention of PCBs in the permit. See generally id.

19          71.    The 2007 MS4 NPDES Permit, which was the first to regulate its
20 MS4, does not impose a TMDL for PCBs. Nott Davis Decl., Ex. 40, p.

21 SPOKANE-PRR-0000853; Ex. 1 (“Hendron Dep.”), 221:3 – 222:4, 224:23-25.

22          72.    The City’s 2011 Wastewater NPDES Permit required, for the first
23 time, that the City comply with a TMDL for dissolved oxygen in the Spokane

24 River (“DO TMDL”). There was no TMDL for PCBs in the permit. Nott Davis
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   21
 1 Decl., Ex. 39, p. 8-10.

 2          73.    The 2014 MS4 NPDES Permit, which regulates the City’s MS4, does

 3 not impose a TMDL for PCBs. See Nott Davis Decl., Ex. 42, Appendix 2.

 4          74.    In 2016, the City argued, in response to a draft Wastewater NPDES
 5 Permit, against the imposition of PCB discharge limits. Nott Davis Decl., Ex. 37,

 6 p. PCB-SPOKANE-01199786. That draft permit was never adopted. Nott Davis

 7 Decl., Ex. 3 (“Coster Dep.”), 28:21 – 29:6.

 8          75.    The 2019 MS4 NPDES Permit, which regulates the City’s MS4, does

 9 not impose a TMDL for PCBs. See Nott Davis Decl., Ex. 43, p. 13, Appendix 2.

10 V.       THE CITY IS BUILDING NEXT LEVEL TREATMENT (NLT) AT
            ITS WASTEWATER FACILITY TO ADDRESS PHOSPHORUS, NOT
11          PCBS
12          76.    In 1992, the USEPA issued the Dissolved Oxygen (“DO”) TMDL to
13 address phosphorus in the Spokane River. See Nott Davis Decl., Ex. 74. Despite
14 some phosphorus reduction achieved through storm sewer separation and creation

15 of its MS4, phosphorus in City effluent was contributing to eutrophication and

16 algal blooms in Long Lake. Nott Davis Decl., Ex. 1 (“Hendron Dep.”), 127:2 –

17 128:18; Ex. 62, p. PCB-SPOKANE-00003256.

18          77.    Beginning in 2011, the City’s Wastewater NPDES Permit required
19 compliance with the Spokane River DO TMDL. Nott Davis Decl., Ex. 39, p. 8-10.
20          78.    In order to comply, the City was required to install a “full phosphorus
21 removal process train [at its sewage treatment plant] including chemical addition

22 and have operational the technology needed to comply with [final] effluent
23 limitations during the season March 1 to October 31.” Nott Davis Decl., Ex. 39, p.

24 8. The City was required to have the NLT operational by March 1, 2018. Id.
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   22
 1          79.    Next Level Treatment (NLT), also referred to as tertiary treatment, is
 2 a process designed to remove residual phosphorous from wastewater that has

 3 undergone both primary and secondary treatment, in order to prevent the negative

 4 water quality effects of phosphorus, among other things, on dissolved oxygen in

 5 the Spokane River. Excess dissolved oxygen can lead to eutrophication and algae

 6 blooms that can negatively affect water quality and the aquatic ecology. Nott Davis

 7 Decl., Ex. 1 (“Hendron Dep.”), 33:24 – 34:12, 105:21 – 106:5, 128:3-18, 252:3-9.

 8          80.    The City first considered tertiary treatment to remove phosphorus

 9 from its effluent in the early 1970s. The City’s consultants identified a space

10 within the facility for the construction of a tertiary chemical treatment to achieve
11 phosphorus removal. Nott Davis Decl., Ex. 63, p. 29-30. The area for tertiary

12 treatment identified in the City’s study in 1972 is the same location for the NLT

13 system that is currently under construction. Nott Davis Decl., Ex. 1 (“Hendron
14 Dep.”), 89:12 – 91:3; Ex. 63, Exhibit XII-1. The NLT designs predated the

15 discovery of PCBs in the storm sewer system and the Spokane River. Nott Davis

16 Decl., Ex. 1 (“Hendron Dep.”), 89:12-18.

17          81.    The 2011 Wastewater NPDES Permit requires the NLT to be operated

18 from March through October, referred to as “the critical season”. Nott Davis

19 Decl., Ex. 1 (“Hendron Dep.”), 252:19 – 253:6. The Permit does not require year-
20 round operation of the NLT. See Nott Davis Decl., Ex. 39, p. 8.

21          82.    The City did not meet its deadline to have NLT in operation by March

22 1, 2018. WDOE issued a Notice of Violation to the City which extended the date
23 for compliance with the requirements set out in the Wastewater NPDES Permit.

24 Nott Davis Decl., Ex. 1 (“Hendron Dep.”), 273:2-18.
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   23
1           83.    The NLT system is still currently under construction. Nott Davis
2 Decl., Ex. 1 (“Hendron Dep.”), 264:9-15. The current deadline for NLT operation

3 set by WDOE is March 1, 2021. Nott Davis Decl., Ex. 1 (“Hendron Dep.”), 271:7-

4 12; Ex. 75, p. PCB-SPOKANE-00780232.

5 VI.       THERE IS NO ELEMENT OF NLT CONSTRUCTION AND DESIGN
            THAT WAS MADE NECESSARY BY PCBS
6
            84.    There is no element of NLT construction and design that was made
7
     necessary by PCBs or could have been disposed of had PCBs never existed. Nott
8
     Davis Decl., Ex. 1 (“Hendron Dep.”), 214:4-20; Ex. 37, p. PCB-SPOKANE-
9
     01199788.
10
            85.    In arguing against the imposition of PCB discharge limits in a draft
11
     Wastewater NPDES Permit, the City stated: “There are no PCB design loadings
12
     associated with the NLT treatment system design. NLT was constructed solely for
13
     phosphorus removal and compliance with the DO TMDL requirements. While
14
     additional PCB removal may be achieved through this system, it is not verified and
15
     PCB removal was not a design consideration.” Nott Davis Decl., Ex. 37, p. PCB-
16
     SPOKANE-01199788; Ex.1 (“Hendron Dep.”), 265:16-25.
17
            86.    The City admits that the primary driver for the Next Level Treatment
18
     was to address phosphorus removal requirements. Nott Davis Decl., Ex. 1
19
     (“Hendron Dep.”), 89:9-18, 220:9-16, 272:7-16, 272:2-16; Ex. 75, p. PCB-
20
     SPOKANE-00780232; Ex. 37, p. PCB-SPOKANE-01199788.
21
            87.    The City did not sufficiently test for PCB removal by NLT to draw
22
     any scientifically reliable conclusions on the amount of PCBs captured by the
23
     NLT. Nott Davis Decl., Ex. 3 (“Coster Dep.”), 30:25, 31:1-7.
24
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   24
 1          88.    The City does not currently have scientifically reliable conclusions
 2 about the effectiveness of removing PCBs using the NLT system until a pilot study

 3 can be conducted several years down the line. Nott Davis Decl., Ex. 3 (“Coster

 4 Dep.”), 30:25 - 31:7, 33:15-25.

 5          89.    The chemical additional of alum and CEPT is done to enhance the

 6 removal of phosphorus during the membrane filtration stage. Nott Davis Decl.,

 7 Ex. 1 (“Hendron Dep.”), 252:3-18. The chemical additional of alum and CEPT

 8 does not increase the removal of PCBs from the wastewater stream. Nott Davis

 9 Decl., Ex. 76, p. 4-5 – 4-6; Ex. 3 (“Coster Dep.”), 34-3-7, 34:13-25, 35:1-10.

10 VII. CONTINUOUS OPERATION OF THE NLT SYSTEM IN THE NON-
        CRITICAL SEASON IS RECOMMENDED FOR REASONS OTHER
11      THAN PCBS
12          90.    During the non-critical season months, the City’s stormwater and
13 wastewater still has a number of constituents subject to TMDLs, including
14 phosphorous, CBOD, fecal coliform, ammonia, TSS, and metals. Nott Davis

15 Decl., Ex. 3 (“Coster Dep.”), 51:20 – 52:11.

16          91.    Harmful algae and daphnia blooms in the river can occur outside the
17 critical season. Nott Davis Decl., Ex. 3 (“Coster Dep.”), 40:1 – 41:9.

18          92.    During the non-critical season, the City estimates that NLT would
19 remove 84,700 pounds of phosphorous, which would otherwise be discharged by
20 the RPWRF into the Spokane River, and ultimately settle at the bottom of Long

21 Lake. Nott Davis Decl., Ex. 3 (“Coster Dep.”), 55:12 – 56:2.

22          93.    Joel Bowdan, the City’s wastewater treatment expert, testified that
23 shutting down a membrane system for as long as four months (the length of the

24 Non-Critical Season) results in a very real danger of biological growth on the
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   25
 1 membranes, fouling and ruining them. Nott Davis Decl., Ex. 7 (“Bowdan Dep.”),

 2 152:15-21.

 3          94.    Mr. Bowdan cannot name a single municipal wastewater plant that

 4 shuts down a tertiary membrane filtration system for as long as four months. Nott

 5 Davis Decl., Ex. 7 (“Bowdan Dep.”), 148:2-5.

 6          95.    According to Mr. Bowdan, “[m]embranes as a whole and on a general

 7 -- just from a general level like to be run rather than not run or have periods of

 8 shutdown.” Nott Davis Decl., Ex. 7 (“Bowdan Dep.”), 150:24-151:6.

 9          Mr. Bowdan explained that “if you can keep [membranes] running, they tend

10 to run better and you minimize the cleaning aspect of those.” Nott Davis Decl.,
11 Ex. 7 (“Bowdan Dep.”), 152:7-14

12          96.    In a 2011 email, Dale Arnold, the former wastewater director,

13 discussed the potential benefits of running the NLT system year-round for
14 phosphorous removal. Nott Davis Decl., Ex. 77, p. PCB-SPOKANE-03338968-69.

15          97.    The City’s consultants also explained that NLT must be operated

16 year-round “to have optimal performance during the critical season and optimal

17 life of the membranes”. Nott Davis Decl., Ex. 78, p. PCB-SPOKANE-08141709.

18          98.    The City piloted, and ultimately selected, a NLT membrane

19 manufactured by Pall Corporation. Nott Davis Decl., Ex. 3 (“Coster Dep.”), 17:23
20 – 18:11, 41:16-20.

21          99.    The Pall Corporation’s Operations and Maintenance Manual and its

22 Design and Operating Parameters for the membrane assumed year round operation
23 of the membrane and recommended avoiding system shutdowns. Nott Davis

24 Decl., Ex. 79, p. PCB-SPOKANE-08122297; Ex. 3 (“Coster Dep.”), 42:7-14,
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   26
 1 45:23 – 46:18. The Operations and Maintenance Manual indicates that shutdowns

 2 longer than 72 hours create a concern for biological growth on filters or piping.

 3 Nott Davis Decl., Ex. 3 (“Coster Dep.”), 44:10-17.

 4          100. In arguing against the imposition of PCB discharge limits in a draft
 5 Wastewater NPDES Permit, the City stated: “Although NLT appears capable of

 6 further reducing PCBs, the minimal data collected during piloting may not

 7 represent the Non-Critical Season, and in any case, is too limited to provide

 8 statistical significance.” Nott Davis Decl., Ex. 37, p. PCB-SPOKANE-01199789.

 9          101. The City intends to conduct a further PCB Pilot with a separate

10 membrane unit concurrent with optimization of the NLT system and subsequently
11 phase in year-round operation of PCB removal. Nott Davis Decl., Ex. 1 (“Hendron

12 Dep.”) 266:1-9; Ex. 37, p. PCB-SPOKANE-01199788. The City expressed

13 concern that operation of the NLT membrane for PCB removal in the non-critical
14 seasons could damage the membrane system. Nott Davis Decl., Ex. 37, p. PCB-

15 SPOKANE-01199788 - 89.

16          102. In April 2019, the City applied to the WDOE for a twenty-year
17 variance for PCB Discharge Limits. The City requested that its Highest Attainable

18 Concentration (HAC) for PCBs be updated once the NLT was online and

19 optimized to reflect the effects of actual NLT treatment. Nott Davis Decl., Ex. 3
20 (“Coster Dep.”), 73:24 – 81:22; Ex. 80, p. 1 (“Executive Summary”).

21          103. In its application, the City proposed a schedule by which it would

22 collect PCB data for the development of the final HAC from 2021 to 2025 in order
23 to develop a final HAC in the winter 2025. Prior to the completion of piloting in

24 2025, the PCB effluent discharge cannot be reasonably scientifically estimated.
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   27
 1 Nott Davis Decl., Ex. 3 (“Coster Dep.”), 80:4 – 81:22; Ex. 80, p. 14 (“Highest

 2 Attainable Condition”).

 3 VIII. FOR DECADES THE CITY HAS KNOWN OF AND USED THE
         SAME BMPS FOR ITS MS4 THAT IT NOW CLAIMS ARE
 4       NECESSITATED BY PCBS ALONE
 5          104. The City participated in a study in 1976 by the US Army Corps of
 6 Engineers to evaluate stormwater management in the Spokane area to protect the

 7 aquifer used for drinking water. That study identified BMPs that would be adopted

 8 by the City over the years to address stormwater constituents like phosphorus and

 9 TSS. Those very same BMPs are now being claimed by the City to be exclusively

10 required by PCBs. Nott Davis Decl., Ex. 81, p. 1, 254-263; Ex. 2 (“Davis Dep.”),
11 65:16-22.

12          105. Best management practices for stormwater management have existed
13 since the 1970s. See Nott Davis Decl., Ex. 81.
14               Street sweeping was a BMP recognized in the 1970s, id., Ex. 2,
15                 (“Davis Dep.” 87:1-88:20);
16               Porous pavement as a BMP was being evaluated in the 1970s, (id.,
17                 88:21-91:2); and,
18               Grass percolation and bioretention, or grassy, swales were recognized
19                 or at least evaluated in the 1980s for removal of contaminants other
20                 than PCBs (id., 92:3-21, 98:14-17).
21          106. The purpose of grassy swales is to allow the stormwater to naturally
22 filter through the soil, capturing substances like phosphorus, metals, oils, etc. Nott
23 Davis Decl., Ex. 54, p. A-6.

24          107. The purpose of street sweeping is to remove debris and particulate
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   28
 1 matter from street surfaces, preventing those materials from being washed into the

 2 stormwater system during wet weather and discharged to the River. Nott Davis

 3 Decl., Ex. 54, p. A-6.

 4          108. BMPs are meant to reduce numerous constituents in stormwater, such
 5 as: TSS, BOD, degradable organic material, zinc, copper, lead, cadmium,

 6 chromium, and arsenic, oils/greases, phosphorus, ammonia, and pathogenic

 7 organisms from animal waste. Nott Davis Decl., Ex. 2 (“Davis Dep.”), 58:6 –

 8 61:12; Ex. 81, p. 249-250.

 9          109. In the late 1970s, the City adopted a plan to separate some of its

10 stormwater flows from its CSS and create an MS4. Construction of the MS4
11 started in the 1980s and was completed in 1992. Nott Davis Decl., Ex. 1

12 (“Hendron Dep.”), 65:9-20, 86:5-9.

13          110. In 1979, the City submitted an Environmental Impact Statement
14 (“EIS”) to the USEPA for its MS4 construction project. Nott Davis Decl., Ex. 61,

15 p. iv-v.

16          111. As part of its application, the City voluntarily implemented the
17 following best management practices (“BMPs”): more frequent street cleaning, dry

18 weather flushing of catch basins, improved litter control, screening of storm outfall

19 points, diversion of runoff for percolation and recharge, use of porous asphalt in
20 new construction areas, investigation of alternative deicing methods. Nott Davis

21 Decl., Ex. 61, p. 7.

22          112. The City has voluntarily adopted these BMPs since 1979, before
23 PCBs were ever detected in the River. Nott Davis Decl., Ex. 1 (“Hendron Dep.”),

24 138:5-11, 138:21-24, 139:8 – 140:17.
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   29
 1          113. From the 1980s through 1992, the City built its separate stormwater
 2 system, which is referred to as the MS4 system. Nott Davis Decl., Ex. 1

 3 (“Hendron Dep.”), 136:11-17.

 4          114. On March 10, 1986, the City of Spokane passed §11.19.2912 of the
 5 Spokane Municipal Code, titled “Swale Percolation”, which states the following:

 6 “Grass swale percolation areas required for the handling of storm water drainage

 7 may be incorporated into the required landscape plantings so long as neither the

 8 drainage requirements nor the landscape requirements are compromised.” SMC §

 9 11.19.2912.

10          115. During its construction, the City considered adding MS4 systems to
11 CSO basins to help reduce CSO events, but ultimately it did not do so. Nott Davis

12 Decl., Ex. 2 (“Davis Dep.”), 36:14-38:15.

13          116. In 2000, the City developed its first Stormwater Management Plan.
14 The BMPs listed include a street cleaning program, and emphasized use of grassed

15 biofiltration swales, to reduce stormwater runoff impacts. Nott Davis Decl., Ex. 82

16 p. SPOKANE-PRR-0897710, 0897712. The Stormwater Management Plan was

17 updated in 2004. The BMPs listed required street sweeping and the regrading or

18 reconstruction of swales. See generally Nott Davis Decl., Ex. 82, p. SPOKANE-

19 PRR-0897673, 0897681.
20          117. The City’s 2007 Engineering Services Design Manual identifies

21 methods of stormwater conveyance and disposal that the City now claims are

22 necessary solely for treatment of PCBs. Nott Davis Decl., Ex. 83, p. 6-5; Ex. 2
23 (“Davis Dep.”), 65:16-22. The BMPs listed include bioinfiltration swales (grass

24 percolation areas) built into “green belt areas in major developments, median strips
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   30
 1 in major boulevards, edge strips on surface streets, or areas on private property.”

 2 Nott Davis Decl., Ex. 83, p. 6-5. The Design Manual also identifies infiltration

 3 galleries, absorption trenches, drywells, and sedimentation and detention structures

 4 as appropriate. Id., p. 6-5 – 6-6.

 5          118. The 2007 MS4 NPDES Permits required the City to perform all

 6 known, available and reasonable methods of prevention, control and treatment,

 7 such as street sweeping at active construction sites prior to washing the street and

 8 swales. Nott Davis Decl., Ex. 40, p. SPOKANE-PRR-0000853.

 9          119. The 2014 MS4 NPDES Permit and the 2018 updated permit required

10 the City to all known and reasonable BMPs, such as swales. Both permits also
11 required the City to implement a monitoring program for phosphorous, ammonia,

12 and CBOD according to schedules in the permit. Nott Davis Decl., Ex. 42,

13 Appendix 2, p. SPOKANE-PRR-0000846-000087; Ex. 84, p. 7-8. “If the
14 monitoring results indicate that stormwater Waste Load Allocations are being

15 exceeded, then an adaptive management response to reduce pollutant loading shall

16 be initiated. The City of Spokane shall prepare an Action Plan.” Nott Davis Decl.,

17 Ex. 42, Appendix 2, at 8.

18 IX.      THERE IS NO FEDERAL OR STATE REQUIREMENT THAT THE
            CITY LIMIT PCBS IN ITS WASTEWATER AND STORMWATER
19          DISCHARGE
20          120. The City’s actions with respect to stormwater and wastewater
21 management are driven by permit requirements from the State of Washington.

22 Nott Davis Decl., Ex. 1 (“Hendron Dep.”), 21:4-14.
23          121. There are two separate permits that apply to the City: the MS4
24 NPDES Permit and the Wastewater NPDES Permit. See generally Nott Davis
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   31
 1 Decl., Exs. 39, 43. The Wastewater NPDES Permit regulates the effluent from the

 2 RPWRF and all CSO Outfalls. Nott Davis Decl., Ex. 85, p. 4. The MS4 NPDES

 3 Permit regulates the City’s MS4 system and all stormwater basins. Id.

 4          122. Neither the MS4 NPDES Permit nor the Wastewater NPDES Permit
 5 contain a TMDL for PCBs. See Nott Davis Decl., Ex. 1 (“Hendron Dep.”), 194:8-

 6 12; Ex. 22 (“Trapp Dep.”), 46:14 – 47:7; see generally Exs. 39, 43.

 7          123. The City admits that it is not subject to any quantitative or numerical
 8 limit, at all, with respect to the discharge of PCBs into the Spokane River. Nott

 9 Davis Decl., Ex. 1 (“Hendron Dep.”) 233:3-5; Ex. 2 (“Davis Dep.”), 42:21-43:16.

10          124. The City is under no obligation to reduce the average concentration of
11 PCBs in the Spokane River. See Nott Davis Decl., Ex. 22 (“Trapp Dep.”), 46:14 –

12 47:7; 52:3-20, 53:24 – 54:16.

13          125. The 2011 Wastewater NPDES Permit requires the City to participate
14 in the Spokane River Regional Toxics Task Force (“Task Force”). Nott Davis

15 Decl., Ex. 39, p. 53. The MS4 NPDES Permit does not require the City to

16 participate in the Task Force. See generally Nott Davis Decl., Exs. 40, 41, 42, 43.

17          126. In January 2012, the City, the WDOE, and other organizations signed

18 a Memorandum of Agreement (“MOA”) that formally established the Task Force.

19 Nott Davis Decl., Ex. 52, p. 1.
20          127. Pursuant to the MOA, if the WDOE determines that the Task Force

21 fails to make measurable progress toward meeting applicable water quality criteria

22 for PCBs, it is obligated to “proceed with the development of a TMDL in the
23 Spokane River for PCBs or determine an alternative to ensure water quality

24 standards are met.” Nott Davis Decl., Ex. 52, p. 1-2.
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   32
 1          128. Measurable progress occurs when the Task Force demonstrates that
 2 there has been compliance with water quality standards. No TMDL for PCBs will

 3 be issued so long as the Task Force demonstrates measurable progress. Nott Davis

 4 Decl., Ex. 52, p. 3.

 5          129. Section S4.F of the MS4 NPDES Permit also gives the City the option

 6 to follow an “adaptive management plan compliance pathway”. Nott Davis Decl.,

 7 Ex. 42, p. SPOKANE-PRR-0049933 – 49934. The City will remain in compliance

 8 with Section S4.F of the MS4 NPDES Permit despite ongoing violations of water

 9 quality standards if it creates and adheres to an approved adaptive management

10 plan. Nott Davis Decl., Ex. 22 (“Trapp Dep.”), 52:3-9; Ex. 42, p. SPOKANE-
11 PRR-0049933 – 49934.

12          130. In December 2009, the Spokane Riverkeeper served a notice of intent

13 to sue the City, alleging various violations of the Clean Water Act related to PCB
14 discharges by the City. Nott Davis Decl., Ex. 86, at 2:18-20.

15          131. On August 23, 2011, the City and Spokane Riverkeeper entered into a

16 Consent Decree in settlement of the Riverkeeper’s 2009 notice of intent to sue,

17 which imposes a series of obligations on the City, including compliance with the

18 “Adaptive Management Plan for Reducing PCBs in Stormwater Discharges,

19 March, 2011” (“AMP”).” Nott Davis Decl., Ex. 86, p. 6, 21-47.
20          132. In the City’s 2014 Annual Report: Adaptive Management Plan for

21 Reducing PCBs in Stormwater Discharges (“2014 Adaptive Management Plan”),

22 the City reported on actions taken in furtherance of its AMP: sampling for PCBs in
23 the Union Basin MS4 and surrounding areas contributing to a CSO Basin, PCB

24 sample analysis and source identification, and subsequent stormwater mitigation in
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   33
 1 the Union Basin MS4. Nott Davis Decl., Ex. 85, p. 4, 13-14; Ex. 22 (“Trapp

 2 Dep.”), 51:18 – 52:20.         Union Basin was the most highly industrialized drainage

 3 basin in the City and the plan did not identify stormwater mitigation projects in any

 4 other location. See Nott Davis Decl., Ex. 85, p. 4, 13-14.

 5          133. In addition to the Adaptive Management Plan, the City also

 6 voluntarily undertook Supplemental Environmental Projects identified as:

 7                 Project 1: Low Impact Development;
 8                 Project 2: Rose Foundation payment

 9                 Project 3: Storm Drain Marking Program

10                 Project 4: GIS Layer of locations and descriptions of City MS4 assets
11                 Project 5: Stormwater Educational Guide funding to Spokane River

12                 Forum

13 Nott Davis Decl., Ex. 85, p. 4, 17-18.
14          134. The City also identified projects related to, but separate from, its

15 Adaptive Management Plan: its Integrated Clean Water Plan, the Toxics

16 Management Plan, and the PCB Product Purchasing Ordinance. Nott Davis Decl.,

17 Ex. 85, p. 20-21; Nott Davis Decl., Ex. 91, 23:9-13.

18          135. In December 2014, the City published the Integrated Clean Water

19 Plan (“Integrated Plan”), which took a holistic approach to managing the City’s
20 discharges from the RPWRF, MS4 system, and CSO system. Nott Davis Decl.,

21 Ex. 76, p. “Message from Mayor Condon”. The Integrated Plan was “designed to

22 get enhanced results more quickly at a more affordable price” and to “deliver[ ] the
23 best value for the investment”. Nott Davis Decl., Ex. 76, p. “Message from Mayor

24 Condon”. The City is undertaking its infiltration projects outlined in the Integrated
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   34
 1 Clean Water Plan to satisfy the requirements of the Spokane River DO TMDL, not

 2 to address PCBs. Nott Davis Decl., Ex. 87, p. ix, 30-31.

 3          136. The Integrated Plan included the Union Basin sampling, analysis and

 4 infiltration project from the City’s Adaptive Management Plan, as well as

 5 additional stormwater projects such as green infrastructure projects, and low

 6 impact development projects. Nott Davis Decl., Ex. 76, p. 6-2 – 6-4. But the City

 7 recognized that there was no regulatory requirements for these stormwater projects,

 8 explaining, “If the Integrated Clean Water Plan is not implemented, the City would

 9 still be required to meet the regulatory requirements related to CSO reductions and

10 the NLT.” Id., p. SPOKANE-PRR-0050050.
11          137. In 2015, the USEPA established a compliance schedule for the Task

12 Force in response to a Court Order. Nott Davis Decl., Ex. 51, p. 11; see Nott Davis

13 Decl., Ex. 88. The purpose of the compliance schedule was to measure and
14 complete “the work of the Task Force, including quantifiable benchmarks, plans

15 for acquiring missing scientific information, deadlines for completed scientific

16 studies, concrete permitting recommendations for the interim, specific standards

17 upon which to judge the Task Force’s effectiveness, and a definite endpoint at

18 which time Ecology must pursue and finalize its TMDL.” Nott Davis Decl., Ex.

19 51, p. 11.
20          138. The USEPA recognized that it did not have authority “to establish a

21 legally enforceable schedule for either the Task Force or the State.” Nott Davis

22 Decl., Ex. 51, p. 11.
23          139. The USEPA established the following compliance schedule:

24
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   35
 1               December 31, 2016: The Task Force completes a Comprehensive Plan
 2                 to bring the Spokane River into compliance with applicable water

 3                 quality standards for PCBs.

 4               December 15, 2020: Instream concentration of PCBs meets 200 pg/L
 5                 based on the annual central tendency of the preceding year.

 6               December 15, 2024: Instream concentration of PCBs meets 170 pg/L

 7                 based on the annual central tendency of the preceding year.
 8               December 15, 2027: The applicable water quality standards for PCBs

 9                 are met and the Spokane River and adjacent segments are no longer

10                 included on Washington’s 303(d) list of impaired waters.
11 Nott Davis Decl., Ex. 51, p. 11-12.

12          140. In response to the compliance schedule, the Task Force issued the

13 Comprehensive Plan to Reduce Polychlorinated Biphenyls (PCBs) in the Spokane
14 River (“Comprehensive Plan”) on November 2016. See Nott Davis Decl., Ex. 54.

15 The Comprehensive Plan retroactively adopted the stormwater projects from the

16 Integrated Plan and rebranded them as projects that would contribute to the control

17 of PCBs in the Spokane River. Id., p. 56-58; Ex. 76, p. 6-2 – 6-4

18          141. The Task Force did not need to take any action to meet the December

19 2020 and December 2024 deadlines because, as early as 2014, the average PCB
20 concentration in Spokane River at Nine Mile Dam just downstream of the City was

21 140ppq, below USEPA’s instream PCB goal of 200 ppq for 2020, below the

22 USEPAs instream PCB goal of 170ppq for 2024, and below the USEPA’s current
23 standard of 170 ppq, which USEPA set as a compliance goal for 2026. See Nott

24 Davis Decl., Ex. 1 (“Hendron Dep.”), 300:22- 301:13; Ex. 3 (“Coster Dep.”), 24:2-
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   36
 1 8; Ex. 7 (“Bowdan Dep.”), 99:24 – 104:8. The average PCB concentration in

 2 Spokane River at Nine Mile Dam, just downstream of the City, was 140 ppq in

 3 2014, 144 ppq in 2016, and 89.8 in 2018. Nott Davis Decl., Ex. 11 (“Dilks Dep.”),

 4 22:22 – 23:7; Ex. 1 (“Hendron Dep.”), 300:22- 301:13, 304:3-6; Ex. 53, p. 15; Ex.

 5 54, p. 11; Ex. 55, p. 10. Plaintiff’s expert J. Michael Trapp has devised a

 6 hypothetical “scenario,” which he admits is unprecedented and unreasonable, that

 7 it will cost the City $289 million to “fully eliminate” the discharge of any

 8 stormwater whatsoever to the River from the City’s MS4. Nott Davis Decl., Ex.

 9 177 (“Trapp & Bowdan Rpt.”), p 29-41.

10 X.       THERE IS NO TMDL FOR PCBS IN THE SPOKANE RIVER
11          142. The Spokane River was subject to various TMDLs: 1992 TMDL for

12 phosphorus, 1999 TMDL for zinc, lead and cadmium contamination, 2010

13 Dissolved Oxygen TMDL for phosphorus, cadmium, lead, zinc, ammonia, and
14 BOD5. See Nott Davis Decl., Ex. 74; Ex. 1 (“Hendron Dep.”), 204:7 – 205:5,

15 205:13-22, 234:5 – 235:13; Ex. 7 (“Bowdan Dep.”), 105:12-19, 146:7-13.

16          143. The below chart summarizes the existing TMDLs for the Spokane
17 River, and the dates they went into effect. Nott Davis Decl., Ex. 27 (“Herman

18 Rpt.”), p. 5; Ex. 3 (“Coster Dep.”), 51:20 – 52:11.

19                        Spokane River Total Maximum Daily Loads (TMDLs)

20                                   TMDL                           Date of TMDL

21         Phosphorus TMDL

22                                Phosphorus                             1992

23         Spokane River Dissolved Metals TMDL

24                                 Cadmium                               1999

     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   37
 1                                    Lead                               1999

 2                                     Zinc                              1999

 3         Spokane River and Lake Spokane Dissolved Oxygen TMDL*

 4             Biochemical Oxygen Demand (5 day) BOD5                    2010

 5                            Total Phosphorous                          2010

 6                                 Ammonia                               2010

 7         *Incorporated into Eastern Washington Municipal Stormwater Permit

 8          144. The City admits that there is no current or former TMDLs for PCBs in
 9 the Spokane River. See Nott Davis Decl. (“Hendron Dep.”), 101:15 – 102:3; Ex. 2

10 (“Davis Dep.”), 61:13-62:24, 107:15-108:16; Ex. 7 (“Bowdan Dep.”), 105:8-11;
11 Ex. 3 (“Coster Dep.”), 21: 17-21.

12          145. The annual load for other constituents of regulatory concern are:
13 341,940,000 lbs of raw sewage and untreated waste water, 700,000 lbs of zinc,
14 36,000 lbs of lead, 105,800 lbs of phosphorous, and 2,900 lbs of cadmium. Nott

15 Davis Decl., Ex. 27 (“Herman Rpt.”), p. 34.

16

17

18

19
20

21

22
23

24
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   38
 1

 2

 3

 4

 5

 6

 7

 8

 9

10
11
            146. The above chart demonstrates the loading of other constituents in the
12
     Spokane River: Nott Davis Decl., Ex. 27 (“Herman Rpt.”), p. 34.
13
            147. The City permits others to discharge PCBs in the Spokane River.
14
     Nott Davis Decl., Ex. 180 (“Woodyard Rpt.”), 57-58. The USEPA also allows the
15
     use of PCBs in the Spokane River Watershed. See Nott Davis Decl., Ex. 89; Ex.
16
     90.
17
     XI.    THE CITY HAS KNOWN FOR DECADES ABOUT THE PRESENCE
18          OF PCBS IN THE SPOKANE RIVER AND ITS EFFLUENT
19          148. The City was first aware of the presence of PCBs in the Spokane
20 River as early as 1984. Nott Davis Decl., Ex. 91, 5:13 – 6:16.

21          149. By the late 1980s or early 1990s, the City Director of Environmental
22 Programs was aware of reports that PCBs were found in fish in the Spokane River.
23 Nott Davis Decl., Ex. 91, 5:13 – 6:16.

24          150. On June 20, 1990, the City’s wastewater treatment plant was cited for
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   39
 1 violations of the PCB regulations, and assessed a civil penalty of $20,400. Nott

 2 Davis Decl., Ex. 92, p. 2:19-22, 3:15-20, 3:23-24.

 3          151. In or around 1999, a representative from Kaiser Aluminum notified

 4 the City about Kaiser Aluminum tests which detected PCBs in the Spokane River.

 5 Nott Davis Decl., Ex. 91, 5:13 – 6:16.

 6          152. In 2001, the City became aware that it used PCB-containing electrical

 7 equipment in 2001. See generally Nott Davis Decl., Ex. 93.

 8          153. On December 20, 2001, Esvelt Environmental Engineering notified

 9 the City that wastewater from nearby dischargers contained PCBs. See generally

10 Nott Davis Decl., Ex. 94. The WDOE took effluent samples from the County of
11 Spokane, Inland Empire Paper Co., Kaiser Aluminum and Chemical Co,

12 (Trentwood), and Liberty Lake Sewer District, and found that some samples

13 contained significant amounts of PCBs, ranging from 1,500 to 10,000 pg/L. Nott
14 Davis Decl., Ex. 94, LLSWD_SPO_TP00000212, 00000214, 00000215.

15          154. With the discovery of PCBs in the Spokane County’s wastewater

16 treatment facility, the City had no reason to believe that its effluent did not also

17 contain PCBs. Nott Davis Decl., Ex. 1 (“Hendron Dep.”), 335:21 – 337:2.

18          155. In or around December 2007, the WDOE published a report titled,

19 “Spokane River – PCB TMDL Stormwater Loading Analysis – Final Technical
20 Report,” which stated that “stormwater is considered the major ongoing contributor

21 of PCBs to the [Spokane River],” and that PCBs were manufactured by Monsanto

22 and have not been produced in the United States since 1977. Nott Davis Decl., Ex.
23 95, p. v, 1-2. The City received a copy of this report. See Nott Davis Decl., Ex. 95.

24          156. Lars Hendron, the City’s 30(b)(6) designee, testified that the City
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   40
 1 became aware of the presence of PCBs in its storm water around 2007. Nott Davis

 2 Decl., Ex. 1 (“Hendron Dep.”), 229:3-8.

 3          157. In December 2009, the Spokane Riverkeeper served a notice of intent

 4 to sue the City, alleging various violations of the Clean Water Act related to PCB

 5 discharges by the City. Nott Davis Decl., Ex. 86, at 2:18-20.

 6          158. On August 23, 2011, the City and Spokane Riverkeeper entered into a

 7 Consent Decree in settlement of the Riverkeeper’s 2009 notice of intent to sue,

 8 which imposes a series of obligations on the City, such as cash payments,

 9 supplemental environmental projects, and compliance with the “Adaptive

10 Management Plan for Reducing PCBs in Stormwater Discharges, March, 2011”
11 (“AMP”).” Nott Davis Decl., Ex. 86, p. 6, 21-47.

12          159. In 2011, the City’s 2011 Wastewater NPDES Permit required the City

13 to participate in a Regional Toxics Task Force, the goal of which is to “develop a
14 comprehensive plan to bring the Spokane River into compliance with applicable

15 water quality standards for PCBs,” as well as other functions related to “other

16 toxics.” Nott Davis Decl., Ex. 39, p. 53.

17          160. On June 23, 2011, the City’s consultant informed Lars Hendron that:

18 “The City of Spokane’s stormwater collection contributes 44% of the total PCB

19 load to the Spokane River.” Nott Davis Decl., Ex. 96.
20          161. The City knew that the Industrial Park, City Parcel Site, GE Spokane

21 Site, Spokane Junkyard Site, Transformer Site had contained PCBs which could

22 enter the stormwater system. Nott Davis Decl., Ex. 180 (“Woodyard Rpt.”), 32-45.
23          162. As of June 2012, the City knew about PCBs in the Spokane River, and

24 knew or should have known about PCBs in its wastewater and stormwater systems
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   41
 1 See supra, paras. 135-148.

 2 XII. THE CURRENT WATER QUALITY STANDARD FOR PCBS IN
        THE SPOKANE RIVER IS 170 PPQ
 3

 4          163. In 1999, the USEPA promulgated a PCB water quality standard based

 5 upon a human health criteria of 170 parts per quadrillion (“ppq”). Nott Davis

 6 Decl., Ex. 22 (“Trapp Dep.”), 13:17 – 14:6. This criteria was later adopted in the

 7 Washington Administrative Code. WAC 173-201A-240.

 8          164. In November 2016, the USEPA replaced this standard with a 7 ppq

 9 standard. Nott Davis Decl., Ex. 1 (“Hendron Dep.”), 289:7-11; Ex. 22 (“Trapp

10 Dep.”), 14:21 – 15:1; Ex. 97, p. 64-67; 81 Fed. Reg. 85,417, at 85,419 (Nov. 28,
11 2016).

12          165. There is no USEPA-approved testing method capable of detecting

13 PCBs at levels as low as 7 ppq. Nott Davis Decl., Ex. 98; Ex. 22 (“Trapp Dep.”),
14 77:6-15, 78:11-16.

15          166. There are no commercially available technologies that can remove

16 PCBs to the 7 ppq water quality criteria level. Nott Davis Decl., Ex. 7 (“Bowdan

17 Dep.”), 81:22 – 83:15. The Mayor of Spokane stated: “That standard, at 7 ppq, is

18 unachievable with any current or anticipated technology.” Nott Davis Decl., Ex.

19 98.
20          167. From 2016 to 2018, the City sent multiple letters to the USEPA and

21 the WDOE stating that the 7 ppq water quality criteria for PCBs was

22 technologically and practically unattainable for the Spokane River. See e.g. Nott
23 Davis Decl., Ex. 1 (“Hendron Dep.”), 298:9-24; Ex. 98; Ex. 55. On August 1,

24 2016, in fulfillment of its obligations under section 303(c)(2)(B) of the Clean
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   42
 1 Water Act, and the National Toxics Rule at 40 CFR 131.36, Washington’s

 2 Department of Ecology (“Ecology”) submitted proposed water quality standards to

 3 USEPA for review and approval, including a proposed human health criteria for

 4 PCBs of 170 parts per quadrillion. See 81 Fed. Reg. 85,417.

 5          168. According to Mayor Condon, the City took the position that the 170

 6 ppq standard was safe. Nott Davis Decl., Ex. 1 (“Hendron Dep.”), 306:7-21; Ex.

 7 98.

 8          169. On May 10, 2019, the USEPA issued a notice of reversal of its prior

 9 decision to set the standard for the Spokane River at 7 ppq and for the standard to

10 revert to 170 ppq. Nott Davis Decl., Ex. 22 (“Trapp Dep.”), 15:2-13; Ex. 99. The
11 USEPA has issued a notice of proposed rule-making and the comment period is

12 now closed. Ex. 99.

13          170. Chapter 173-201A-240 of the Washington Administrative Code
14 presently identifies the human health criteria for PCBs in the Spokane River at 170

15 ppq. Nott Davis Decl., Ex. 7 (“Bowdan Dep.”), 123:17 – 124:1; Ex. 22 (“Trapp

16 Dep.”), 15:14 – 18:1; WAC 173-201A-240.

17          171. The WDOE is charged with enforcing the 170 ppq PCB human health

18 criteria set forth in the Washington Administrative Code. Nott Davis Decl., Ex. 22

19 (“Trapp Dep.”), 28:8-10.
20          172. This water quality standard does not create a legal requirement for the

21 City to reduce the levels of PCBs in its effluent to below 7 ppq. Nott Davis Decl.,

22 Ex. 7 (“Bowdan Dep.”),116:8-25, 117:1 – 118:23.
23          173. The City applied for an individual discharger variance from the

24 WDOE that would raise its quantitative discharge limit for PCBs to the highest
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   43
 1 attainable effluent condition of 792 ppq. Nott Davis Decl., Ex. 3 (“Coster Dep.”),

 2 76:1-11, 77:20-25, 78:1-7; Ex. 80, p. 1 (“Executive Summary”).

 3          174. Joel Bowdan, the City’s expert on water treatment facilities, admits

 4 that he researched and referenced the 170 ppq standard set forth in Chapter 173-

 5 201A-240 in his expert report, but nevertheless based all his calculations on a 7

 6 ppq standard. Nott Davis Decl., Ex. 7 (“Bowdan Dep.”), 125:2 – 126:9.

 7          175. Mr. Bowdan admits that under the current 170 ppq standard, PCB
 8 loading from the City CSO outfalls was “not contributing in a significant way.”

 9 Nott Davis Decl., Ex. 7 (“Bowdan Dep.”), 92:10-25.

10 XIII. THE CITY’S DISCHARGE COMPLIES WITH THE CURRENT 170
          PPQ STANDARD
11
          176. Overall, PCBs in the Spokane River have been declining for the last
12
   30 years for a number of reasons including: biodegradation of PCBs, and the rocky
13
   bed and rapid velocity of the Spokane River resulting in the River flushing itself
14
   constantly. Nott Davis Decl., Ex. 27 (“Herman Rpt.”), p. 36-38; Ex. 56, p. 24-25.
15
   PCB levels in Spokane River are going down rapidly, reducing by half every ten
16
   years. Nott Davis Decl., Ex. 56 p. 107.
17

18

19
20

21

22
23
     “Chart 4.6 Temporal Trend in Age-dated PCB Concentrations in Sediment Cores,
24
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   44
 1 Upper Lake Spokane (Upper Panel) and Lower Lake Spokane (Lower Panel). dw =

 2 Dry Weight; tPCB = Total Polychlorinated Biphenyls. Adapted from WA Ecology

 3 (2011a).” Nott Davis Decl., Ex. 27 (“Herman Rpt.”), p. 38

 4

 5

 6

 7

 8

 9

10
11

12

13
14          177. The above table identifies the sources of loads of PCBs to the River.

15 Of the 1.5 pounds of annual loading of PCBs in the Spokane River from all

16 sources, the City contributes only 1.54 ounces per year, a negligible 6% of that

17 annual load. Nott Davis Decl., Ex. 25 (“Dilks Rpt.”), p. 3; Ex. 11 (“Dilks Dep.”),

18 11:23 – 13:12.

19          178. David Dilks, the City’s expert on sources of PCBs to the Spokane

20 River, estimates that the total amount of PCBs entering the Spokane River from the

21 City’s entire waste and stormwater systems (MS4, CSO, and RPWRF) is 0.004

22 ounces per day, or 1.54 ounces per year. Nott Davis Decl., Ex. 25 (“Dilks Rpt.”),
23 at 3; Ex. 100; Ex. 11 (“Dilks Dep.”), 11:23 – 13:12.

24          179. The City contributes only 6% of the total PCB load into the Spokane

     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   45
 1 River. See Nott Davis Decl., Ex. 25 (“Dilks Rpt.”), p. 3. The remaining 94% of the

 2 PCB load to the Spokane River is contributed by other sources, over which the

 3 City has no control, including loads contributed by the State of Idaho of 1.18

 4 pounds, Inland Empire Paper of 1.1 ounces and the Spokane County Wastewater

 5 Treatment Plant of .09 ounces before the Spokane River reaches the City’s eastern

 6 boundary. Nott Davis Decl., Ex. 25 (“Dilks Rpt.”), at 3; Ex. 100; Ex. 11 (“Dilks

 7 Dep.”), 11:23 – 13:12.

 8          180. The City contributes only 6% of the total PCB load into the Spokane

 9 River. See Nott Davis Decl., Ex. 25 (“Dilks Rpt.”), p. 3.

10          181. There is no evidence that PCBs from landfills in the Spokane River
11 watershed enter the Spokane River. Nott Davis Decl., Ex. 4 (“Windsor Dep.”),

12 53:1-16, 55:15-18, 57:16 – 58:22, 59:9 – 60:4, 61:22 – 62:10, 63:11 – 64:6, 66:4-

13 15, 67:3-25, 69:15 – 70:17 , 71:4 – 73:19.
14          182. Testing performed by the Spokane River Regional Toxic Task Force

15 from 2014 through 2019 indicated that the Spokane River already complied with

16 the 170 ppq standard on an annual average basis. Nott Davis Decl., Ex. 3 (“Coster

17 Dep.”), 24:2-8, 25:23 – 27:14; Ex. 1 (“Hendron Dep.”), 300:22- 301:13; Ex. 7

18 (“Bowdan Dep.”), 99:24 – 104:8; Ex. 22 (“Trapp Dep.”), 102:25 – 103:7; Ex. 37,

19 p. PCB-SPOKANE-01199787; Ex. 54, p. 11. The average PCB concentration in
20 Spokane River at Nine Mile Dam, just downstream of the City, was 140 ppq in

21 2014, 144 ppq in 2016, and 89.8 in 2018. Nott Davis Decl., Ex. 11 (“Dilks Dep.”),

22 22:22 – 23:7; Ex. 1 (“Hendron Dep.”), 300:22- 301:13, 304:3-6; Ex. 53, p. 15; Ex.
23 54, p. 11; Ex. 55, p. 10.

24          183. Michael Trapp, the City’s proffered MS4 expert, admits that the River
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   46
 1 complies with the 170 ppq standard as of 2016: the current arithmetic mean of

 2 concentrations of PCBs in the Spokane River is approximately 144 ppq and the

 3 geometric mean of concentration of PCBs in the Spokane River is approximately

 4 132 ppq. Nott Davis Decl., Ex. 22 (“Trapp Dep.”), 102: 25 – 103: 7.

 5          184. The City’s 30(b)(6) witnesses testified that the Spokane River

 6 complies with the 170 ppq standard as of 2016 and 2018. Nott Davis Decl., Ex. 1

 7 (“Hendron Dep.”), 304:3-10; Ex. 3 (“Coster Dep.”), 24:2-8, 25:23 – 27:1-14.

 8 XIV. THE FISH CONSUMPTION ADVISORY DOES NOT PROVE THAT
        THE SPOKANE RIVER IS UNSAFE
 9

10          185. The Spokane River is subject to fish advisories for all species of fish
11 in all sections of the Spokane River due to multiple constituents, such as lead. Nott

12 Davis Decl., Ex. 5 (“Feist Dep.”), 337:12 – 338:7.

13          186. There would be a fish advisory in effect even if PCBs had never been
14 invented, except for one species, the invasive carp. See Nott Davis Decl., Ex. 5

15 (“Feist Dep.”), 337:12 – 338:7; Ex. 22 (“Trapp Dep.”), 39:10 – 40:21. The

16 invasive carp is an unwanted fish that authorities have been attempting to eradicate

17 because, among other reasons, it increases River phosphorous concentrations. Nott

18 Davis Decl., Exs. 101, 102, 103. Plaintiff’s stormwater system expert, Michael

19 Trapp, Ph.D., is not offering any opinions regarding whether or not his proposed
20 actions would remove PCB fish advisories because he is not a toxicologist and he

21 admits he has no basis to be able to perform that analysis. Nott Davis Decl., Ex. 22

22 (“Trapp Dep.”), 153:18-154:3.
23          187. In 2001, the fish consumption advisory was issued due to PCB
24 concentrations in Spokane River fish. Nott Davis Decl., Ex. 104, p. 5.
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   47
 1          188. Beginning in 1996, the WDOE listed parts of the Spokane River on its
 2 303(d) list of impaired and threatened waters due to existing fish advisories. Nott

 3 Davis Decl., Ex. 105.

 4          189. The USEPA recognizes in its Guidance for Assessing Chemical
 5 Contaminant Data for Use in Fish Advisories, Vol. 2, that risk assessments

 6 “provide[ ] an upper estimate of risk; the actual risk may be significantly lower and

 7 may be as low as zero.” Nott Davis Decl., Ex. 106, p. 2-12.

 8          190. Richard DeGrandchamp, one of the City’s proffered expert

 9 toxicologists, testified that risk assessments, upon which fish advisories are based,

10 do not predict actual risk because they employ numerous conservative
11 assumptions: “It should be stressed that the use of uncertainty and modifying

12 factors represents risk policy and not necessarily science. That is, uncertainty is

13 always addressed by introducing an increasing amount of conservatism without
14 determining whether it is warranted or scientifically valid.” Nott Davis Decl., Ex.

15 10 (“DeGrandchamp Dep.”), 192:13 – 193:7.

16          191. James Olson, one of the City’s proffered expert toxicologists, testified
17 that association is not equivalent to causation, and that risk is simply an association

18 found in a scientific study that may or may not be causal. Nott Davis Decl., Ex. 15

19 (“Olson Dep.”), 15:15-25, 16:11-13.
20          192. PCB fish tissue concentrations in Spokane River are 7 times lower

21 than FDA food tolerances for fish. Nott Davis Decl., Ex. 180 (“Woodyard Rpt.”),

22 p. 16; Ex. 57, p. 10, Table 1.
23          193. Indeed, there are no scientific studies that purport to show that

24 consumption of fish from the Spokane River at the current PCB levels cause
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   48
 1 human disease. Nott Davis Decl., Ex. 15 (“Olson Dep.”), 14:14-24; Ex. 8

 2 (“Carpenter Dep.”), 122:19 – 123:3; Ex. 10 (“DeGrandchamp Dep.”), 69:13-17,

 3 91:10 – 93:4, 123:19 – 125:11.

 4          194. There are no scientific studies that purport to show that consumption
 5 of fish from the Spokane River at the current PCB levels cause cancer. Nott Davis

 6 Decl., Ex. 8 (“Carpenter Dep.”), 121:21 – 122:4, 122:5-16.

 7          195. There are no studies or data that purport to show that PCBs at the
 8 current levels in the Spokane River cause adverse effects on the mammals, birds,

 9 or fish in Spokane River area. Nott Davis Decl., Ex. 10 (“DeGrandchamp Dep.”),

10 68:22-25, 69:2-7; Ex. 21 (“Schlenk Dep.”), 76:15 – 77:22.
11          196. None of the City’s experts performed a risk assessment for PCBs for

12 the consumption of fish from Spokane River. Nott Davis Decl., Ex. 15 (“Olson

13 Dep.”), 11:25-12:4; Ex. 10 (“DeGrandchamp Dep.”), 67:24 – 69:7; Ex. 8
14 (“Carpenter Dep.”), 79:8-12.

15          197. DeGrandchamp admits that he cannot cite to any study which purports

16 to demonstrate that the consumption of fish at the levels of PCBs in the Spokane

17 River cause human illness or disease. Nott Davis Decl., Ex. 10 (“DeGrandchamp

18 Dep.”), 91:10 – 93:4, 123:19 – 125:11. And he has no knowledge of a single

19 individual who became sick from eating fish from the Spokane River. Nott Davis
20 Decl., Ex. 10 (“DeGrandchamp Dep.”), 69:8-17, 202:11-18.

21          198. James Olson, the City’s expert toxicologist, admits that he cannot

22 “identify any study that purports to show the consumption of fish as the PCB
23 concentrations found in the Spokane River may cause any human disease or

24 adverse outcomes.” Nott Davis Decl., Ex. 15 (“Olson Dep.”), 14:14-29.
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   49
 1          199. The City is unaware of any individual claiming an adverse health
 2 effect from the PCBs in the Spokane River. Nott Davis Decl., Ex. 5 (“Feist Dep.”),

 3 177:14-18, 381:3-10.

 4          200. The City does not own the fish in the Spokane River. Nott Davis
 5 Decl., Ex. 5 (“Feist Dep.”), 653:23 – 654:7. The City is not a trustee of the River

 6 or the sediment in the River Id., 894:20 – 895:4.

 7          201. Today, the Spokane River is cleaner than it was 50 years ago and is
 8 now a premier community asset. Nott Davis Decl., Ex. 5 (“Feist Dep.”), 63:3-25.

 9          202. The City actively promotes use of the Spokane River for recreation

10 and tourism purposes, and touts it as a recreational resource. Nott Davis Decl., Ex.
11 5 (“Feist Dep.”), 68:24 – 69:2, 152:5-12. Recreational uses for the River have

12 increased since the 1970s. Nott Davis Decl., Ex. 5 (“Feist Dep.”), 163:13-164:12;

13 see generally Ex. 107; Ex. 108. This is inconsistent with the City’s position that
14 PCBs have made the river unsafe. See ECF No. 1 at 28:6-7.

15          203. The City and its Mayor unequivocally made clear that PCB levels in

16 the Spokane River are safe. Nott Davis Decl., Ex. 1 (“Hendron Dep.”), 296:14 –

17 298:12; Ex. 98.

18 XV. THE CITY’S DAMAGES ARE NOT RELATED TO PCBS

19          204. The City’s damages claims fall within four categories: past costs
20 related to the Riverkeeper Consent Decree; past costs related to the City’s

21 participation in the Toxics Task Force; and past and future costs related to the

22 City’s MS4 projects; and future costs for the operation of the NLT. See Nott Davis
23 Decl., Ex. 44. The City’s experts believe that it would cost over $288 million to

24 “fully eliminate the discharge of PCBs” from the City’s MS4 and over $1.6 million
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   50
 1 in costs for “30 year monitoring.” Trapp/Bowdan Rpt. at 29-40.

 2          205. The RPWRF upgrades, CSO storage basins, NLT, MS4 basins, and

 3 stormwater management projects were all considered years before PCBs were even

 4 discovered in the Spokane River. Nott Davis Decl., Ex. 1 (“Hendron Dep.”), 86:14

 5 – 87:15, 138:5-11, 138:21-24, 139:8 – 140:17; Ex. 2 (“Davis Dep.”), 101:18-102:6.

 6          206. The City is required to meet the requirements for controlled CSO

 7 events set forth in the Wastewater NPDES Permits regardless of PCB levels in its

 8 effluent. Nott Davis Decl., Ex. 1 (“Hendron Dep.”), 21:4-14; Ex. 39, p. 44.

 9          207. The City admits that its actions to control CSO events and construct

10 the NLT membrane were driven by permits and would have been necessary even if
11 PCBs were never invented. Nott Davis Decl., Ex. 1 (“Hendron Dep.”), 228:6-20.

12          208. Damages related to or arising from the City’s involvement with the

13 Task Force are unrelated to MS4 projects or stormwater mitigation because the
14 MS4 NPDES Permit does not require the City to participate in the Task Force. See

15 Nott Davis Decl., Ex. 41.

16          209. The City admits that none of the engineering or design elements
17 related to its construction of the NLT, MS4 projects, or CSO reduction plan were

18 implemented because of PCBs. Nott Davis Decl., Ex. 1 (“Hendron Dep.”), 86:14 –

19 88:16, 96:11-23, 132:9 – 133:19, 214:4 – 215:3, 228:6-20. That is, the City’s
20 storm and waste water system upgrades would have been the same if PCBs had

21 never been invented. See id.

22          210. Marcia Davis, the City’s 30(b)(6) designee, testified, “There’s no
23 specific design aspects or elements [in City MS4 projects] that are added to or

24 specifically for PCBs.” Nott Davis Decl., Ex. 2 (“Davis Dep.”), 63:18-65:18.
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   51
 1 There are no design elements in any of the City’s MS4 projects that are designed

 2 uniquely to address PCBs. Nott Davis Decl., Ex. 2 (“Davis Dep.”), 74:9-75:2.

 3 Nothing about conveyance systems or drywells are designed just for PCBs. Nott

 4 Davis Decl., Ex. 2 (“Davis Dep.”), 100:10-101:14.

 5          211. This admission is further supported by the representation by WDOE,

 6 working in conjunction with the City, that the City is undertaking its infiltration

 7 projects outlined in the Integrated Clean Water Plan to satisfy the requirements of

 8 the Spokane River DO TMDL, not to address PCBs. Nott Davis Decl., Ex. 87, p.

 9 ix, 30-31.

10          212. The City admits that the BMPs incorporated in the MS4 projects,
11 which comprise the majority of the damages in this case, were recognized over the

12 years and are not uniquely devoted to removing PCBs. Nott Davis Decl., Ex. 2

13 (“Davis Dep.”), 101:18-102:6; Ex. 91, 20:18-20.
14 XVI. THE CITY HAS ALREADY BEEN REIMBURSED FOR ITS
        DAMAGES
15

16          213. The City concedes that none of its CSO-related costs were incurred

17 because of PCBs. Nott Davis Decl., Ex. 1 (“Hendron Dep.”), 228:6-20; ECF No.

18 343 at 3.

19          214. Regarding the City’s past damages for its MS4 projects, Marcia

20 Davis, the City’s 30(b)(6) designee, testified that the City has received over $10

21 million of its claimed $17 million in damages for past projects from WDOE grants,

22 and about $15 million towards its future planned projects from the State. Nott
23 Davis Decl., Ex. 2 (“Davis Dep.”), 114:4 – 115:3, 140:24 – 141:12, 156:10 –

24 157:2, 173:16-24, 202:25 – 203:9, 220:19 – 221:5, 228:2-7, 233:3-16.) Ms. Davis
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   52
 1 also testified that the City generally does not undertake a project without state

 2 funding, and that she anticipates that all future projects will be funded at a 75% of

 3 cost level. Nott Davis Decl., Ex. 2 (“Davis Dep.”), 32:25 – 33:23, 186:23 – 187:4.

 4          215. Regarding its future damages, Ms. Davis testified that “When we [the
 5 City] apply for [State grants] we generally are successful to the limit of the

 6 $5,000,000 we’re allowed each year.” Nott Davis Decl., Ex. 2 (“Davis Dep.”),

 7 175:3-9, 185:12 – 186:4, 202:13-18.

 8          216. The chart below summarizes the various projects for which the City

 9 seeks past damages, and moneys it has already received from state grants: Nott

10 Davis Decl., Ex. 91, Appendix B.
11                                                            Claimed         Grant
                       Project Name
12                                                           Past Costs      Amounts
13            Cochran Basin - Boat Launch                     $1,828.68
14        Cochran Basin - Piping TJ Meenach
                                                              $3,257.74    $4,239,615.00
15                      to Downriver
16        Cochran Basin - Piping TJ Meenach
                                                              $257.22
17                      to NW Blvd
18                 Cochran Basin RRR                    $1,040,576.83
19              Erie and Trent Stormwater                    $563,722.91   $1,031,447.50
20                       Finch LID                           $270,333.32    $99,600.00
21                    Indiana Phase 1                        $392,765.84
22                    Indiana Phase 2                        $531,952.35
23
                       North Monroe                          $693,930.34   $1,706,250.00
24
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   53
1                       Pettet Drive                    $1,533,169.62       $450,000.00
2                River Runoff Reduction                 $1,862,489.20
3                   Rowan Ave Phase 1                        $420,742.59
4                RPWRF (Riverside) LID                       $603,112.75    $347,625.00
5                      Sharp Avenue                     $3,385,397.93      $1,260,000.00
6        Summit Nettleton Infiltration Facility              $565,025.57    $342,000.00
7                Union Basin Stormwater
                                                        $1,142,285.12      $1,000,000.00
8                      Improvements
9            Washington Stormwater Basin                     $84,806.76
10                       PCB-fungi                           $68,340.36
11             Storm Water Curb Markers                      $105,626.07
12        Spokane River Regional Toxics Task
                                                             $620,057.32
13                          Force
14                    Consent Decree                         $178,479.63
15                      PCB Testing                          $530,208.77
16                 Integrated Water Plan                $1,570,873.54
17
                            Loans                            $132,458.34
18
                PCB Sample and Cleanup                       $379,765.21
19
                        Green Bond                           $200,133.28
20
                           Biochar                           $27,932.00
21
                            Total:                      $16,909,529.29     $10,476,537.50
22
     “Storm water Curb Markers” refers to the installation of various signs near curb
23
     drains that lead to the CSO and MS4 systems - which caution against dumping
24
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   54
 1 wastes, and which the City claims were installed as “part of the City’s consent

 2 decree related to PCB pollution migration.” Nott Davis Decl., Ex. 91, 22:7-11.

 3          217. At present, the City has received $10.5 million in grant funding for

 4 MS4 projects. See Nott Davis Decl., Ex. 91, Appendix B.

 5 XVII. THE CITY’S MS4 PROJECT COSTS ARE UNRELATED TO PCBS

 6          218. The City undertook multiple green infrastructure projects and

 7 constructed MS4 basins in an effort to reduce the flow of stormwater into the

 8 combined sewer system and to limit CSO events. Nott Davis Decl., Ex. 2 (“Davis

 9 Dep.”), 263:3-16, 271:3-25, 272:1-3. The City’s loan documents state that the

10 purpose of these projects was to prevent CSO events. See generally Nott Davis
11 Decl., Exs. 109, 110, 111, 112, 113.

12          219. The City now seeks $16,909,529.29 in past damages and

13 $34,118,199.00 in future damages for stormwater green infrastructure projects
14 meant to help reduce CSO events, and for best management practices, which were

15 recommended as early as the 1970s. Nott Davis Decl., Ex. 44; Ex. 91, Appendices

16 A, C; See Nott Davis Decl., Ex. 81. In the early stages of discovery, the City

17 claimed over $390 million in damages for past and future costs. See Nott Davis

18 Decl., Exs. 178 , 179.

19          220. Marcia Davis, a principal engineer for the City and the City’s 30(b)(6)
20 witness, admits that the best management practices incorporated into the City’s

21 MS4 projects are not uniquely designed to address PCBs alone. Nott Davis Decl.,

22 Ex. 2 (“Davis Dep.”), 63:18-65:18, 74:9-75:2.
23          221. As City employee, Acting Director of Communications, Marlene Feist

24 testified, the implementation of projects recommended in the City’s ICWP would
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   55
 1 eliminate only 29 grams -- less than one ounce -- of PCBs from the City’s

 2 stormwater and wastewater each year, but it would remove 121,900 pounds of

 3 phosphorous, 897,000 billion CFU of fecal coliform, approximately 1.5 million

 4 pounds of total suspended solids, and 1,070 pounds of zinc. Nott Davis Decl., Ex.

 5 5 (“Feist Dep.”), p. 730:15-732:6. Ms. Davis testified that the best management

 6 practices used by the City in its MS4 projects are the same as those recognized and

 7 developed by 1976, if not sooner. Nott Davis Decl., Ex. 2 (“Davis Dep.”), 82:2-

 8 18. For example:

 9               The North Monroe projects used the same bio-infiltration BMP

10                 described in the 1970s and 80s, id., 131:14-133:6;
11               The River Runoff Reduction project used drywells, a decades-old

12                 technology, id., 133:12 – 134:10; and,

13               The Pettet Drive project used the same bio-swales described in the
14                 1970s and 80s, id., 140:24-142:17.

15          222. Ms. Davis admits that some of the MS4 projects did not relate to

16 PCBs at all:

17               For the Sharp Avenue project documents do not include testing for

18                 PCBs, id., 125:4-127:2;

19               For the Cochran Basin RRR project, CH2M tested for numerous

20                 constituents, but not PCBs, id., 176:4-179:9; this admission is further

21                 supported by the representation by WDOE, working in conjunction

22                 with the City, that the City is undertaking its Cochran Basin

23                 infiltration projects to satisfy the requirements of the Spokane River

24
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   56
 1                 DO TMDL, not to address PCBs, Nott Davis Decl., Ex. 87, p. ix, 30-
 2                 31;

 3               The Erie and Trent project documents do not mention removal of

 4                 PCBs as an intended benefit of the project, Nott Davis Decl., Ex. 2
 5                 (“Davis Dep.”), 221:10-224:18;

 6               The Finch LID parking lot expansion documents to not list PCBs, id.,

 7                 228:2-231:25; and,
 8               The Broadway SURGE project was done for CSO compliance, not for

 9                 PCBs, id., 260:6-12.

10          223. Ms. Davis also admits that some of the MS4 projects have no
11 stormwater management benefits:

12               The City’s damages claim relating to the Summit Nettleton project

13                 includes aesthetic elements (e.g. bushes, rock veneer) and elements
14                 that have no stormwater function (e.g. park benches), (id., 215:4-

15                 220:16);

16               Security fence, id. 171:4-18; and,
17               Interior electrical work; id., 26:9-13.

18          224. The City’s 30(b)(6) designees concede that none of the design

19 elements of the MS4 projects were included because of PCBs. Nott Davis Decl.,
20 Ex. 1 (“Hendron Dep.”), 214:21-25, 215:1-3; Ex. 2 (“Davis Dep.”), 63:18 – 65:18,

21 74:9 – 75:2.

22 XVIII.          THE CITY’S GREEN BONDS WERE NOT DRIVEN BY PCBS
23          225. Beginning in 2014, the City issued bonds to finance capital projects to

24 improve the health of the Spokane River and to make other improvements to the
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   57
 1 City’s Water and Wastewater System. Nott Davis Decl., Ex. 114, p. 1.

 2          226. The City issued approximately $181,225,000 in water and wastewater

 3 system revenue bonds (“Green Bonds”). See Nott Davis Decl., Ex. 114, p. 1.

 4          227. The City plans to use the proceeds of the Green Bonds to pay for
 5 improvements identified in its Integrated Clean Water Plan and for other

 6 wastewater and stormwater projects. Nott Davis Decl., Ex. 114, p. 13; Ex. 91,

 7 23:24-25; 41:17-18.

 8          228. The City’s Official Bond Statement explains that the City’s

 9 “[Wastewater NPDES Permit] requires significant capital construction in the next

10 few years to: (i) Control CSO events by the end of 2017, (ii) Add tertiary treatment
11 (also known as Next Level of Treatment) at the Treatment Facility and achieve

12 effluent standards by March 2021. A Spokane River [TMDL] addressing dissolved

13 oxygen levels also necessitates this work. In 2014, the City received approval from
14 the WDOE for its updated CSO control plan and its Next Level of Treatment

15 Engineering Report/Wastewater Facilities Plan Amendment No. 3 to address these

16 requirements.” Nott Davis Decl., Ex. 114, p. 18. None of the stated reasons have

17 anything to do with PCBs.

18          229. The City seeks to recover $200,133.28 in damages related to bonds

19 the City issued in 2014. Nott Davis Decl., Ex. 91, Appendix A. The City
20 previously sought $358,447.66 in damages. See Ex. 91.

21 XIX. THE CITY’S NLT OPERATION COSTS ARE UNRELATED TO
         PCBS
22
         230. The City now seeks $30,719,000 for NLT operation costs and
23
   $6,768,000 for NLT Membrane Replacement costs. Nott Davis Decl., Ex. 91,
24
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   58
 1 Appendix C; Ex. 177 (“Trapp & Bowdan Rpt.), p. 62. The City contends that it

 2 will have to continue to run the NLT facility during the non-critical season in order

 3 to “continue to remove PCBs to the lowest level attainable.” Id.

 4          231. The City cannot incur any costs for year-round operation until the
 5 non-critical season after the NLT becomes operational on March 1, 2021. Nott

 6 Davis Decl., Ex. 1 (“Hendron Dep.”), 264:9-15.

 7          232. The City claims that the use of chemicals like sodium hypochlorite is
 8 necessary in order to operate the NLT membrane in the non-critical season.

 9 However, the City has no specific information concerning: the number of gallons

10 of sodium hypochlorite needed per batch, Nott Davis Decl., Ex. 5 (“Feist Dep.”),
11 911:18-25; if the cost of the sodium hypochlorite was ever calculated, id., 911:2-5;

12 or the amount of sodium hypochlorite necessary to preserve the membrane system

13 if it did not operate during the non-critical season, id., 910:8-17.
14          233. The installation and operation of the NLT system is subsidized by

15 Spokane County. The County is responsible for 10/44ths of the cost for the NLT

16 program because it sends 10 million gallons of additional sewage to the RPWRF

17 on an annual basis. Nott Davis Decl., Ex. 5 (“Feist Dep.”), 916:2-14. Since at least

18 2012, the County has paid 22.73% of the City’s NLT capital costs. Nott Davis

19 Decl., Ex. 5 (“Feist Dep.”), 923:3-7, 13-16. The City is currently negotiating with
20 the County concerning the cost allocations for future NLT operation and the

21 contribution level from the county could be higher with respect to future NLT

22 operating costs. Nott Davis Decl., Ex. 5 (“Feist Dep.”), 920:19 – 921:8.
23 Notwithstanding, the City now seeks the full cost from Monsanto. Nott Davis

24 Decl., Ex. 5 (“Feist Dep.”), 920:7-12.
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   59
 1          234. The City does not know what effect an additional 10 million gallons
 2 of treatment will have on the NLT membrane life. Nott Davis Decl., Ex. 5 (“Feist

 3 Dep.”), 923:16-21.

 4          235. The City does not know with any certainty what its labor costs will be
 5 because it has never operated an NLT membrane. Pall Corporation recommended

 6 an extra operator for each shift (three shifts), and an extra maintenance worker for

 7 the day shift, above and beyond current employment levels to operate the NLT

 8 system. Nott Davis Decl., Ex. 3 (“Coster Dep.”), 60:18-25, 61, 62:1-5. The

 9 number of employees that the City plans to use to operate the NLT system is still

10 an open question. Nott Davis Decl., Ex. 3 (“Coster Dep.”), 59: 24-25, 60:10-13.
11          236. The new employees would be hourly workers, not salaried employees.

12 Nott Davis Decl., Ex. 3 (“Coster Dep.”), 62:11-14. The City has no knowledge on

13 hourly wages of employees at the NLT facility. Nott Davis Decl., Ex. 5 (“Feist
14 Dep.”), 932:18-25, 933: 6-17.

15          237. The City has not started to recruit for either NLT operator or NLT

16 maintenance employee positions. Nott Davis Decl., Ex. 3 (“Coster Dep.”), 68:19-

17 25, 69:1-4.

18          238. The City admits that it is budgeting the same way for the NLT

19 membrane replacement costs regardless of PCBs. Nott Davis Decl., Ex. 5 (“Feist
20 Dep.”), 928:15-929:3.

21 XX. WHAT ARE PCBS?

22          239. The original Monsanto Company, now Pharmacia LLC (hereinafter
23 “Monsanto”), manufactured polychlorinated biphenyls (PCBs) from approximately

24 1935 to 1977 for sale to sophisticated users. Nott Davis Decl., Ex. 29 (“Matson
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   60
 1 Rpt.”), p. 7; Ex. 32 (“Reitman Rpt.”), p. 7.

 2          240. PCBs are a class of 209 compounds, called congeners, consisting of

 3 chlorinated hydrocarbons with a biphenyl nucleus on which one to ten of the

 4 hydrogens have been replaced, by chemical reactions, with chlorine. Nott Davis

 5 Decl., Ex. 29 (“Matson Rpt.”), p. 7; Ex. 32 (“Reitman Rpt.”), p. 9; Ex. 23

 6 (“Carpenter Rpt.”), p. 4. PCB molecules in the environment are invisible to the

 7 naked eye and have no smell. Town of Westport v. Monsanto Co., 877 F.3d 58, 66

 8 (1st Cir.2017).

 9          241. Monsanto began the manufacture and sale of PCB mixtures in 1935

10 when it purchased the Swann Chemical Company. The Monsanto PCB mixtures
11 were sold under the registered trademark of Aroclor. The Monsanto PCB-

12 containing Aroclor numbers included 1016, 1221, 1232, 1242, 1248, 1254, 1260,

13 1262, and 1268. Each PCB-containing Aroclor was a pure PCB product comprised
14 of a mixture of different PCB congeners. With the exception of 1016, the last two

15 digits of the Aroclor series number correspond to the percent of chlorine. For

16 example, Aroclor 1254 contains 54% chlorine by weight. Nott Davis Decl., Ex.

17 115, p. 5, 10; Ex. 29 (“Matson Rpt.”), p. 7-9; Ex. 32 (“Reitman Rpt.”), p. 7, 9-10;

18 Ex. 23 (“Carpenter Rpt.”), p. 4.

19          242. PCBs were a useful industrial product sold in bulk to sophisticated
20 manufacturers of electrical and other industrial equipment, such as transformers

21 and capacitors, as well as manufacturers of some building products. Nott Davis

22 Decl., Ex. 32 (“Reitman Rpt.”), p. 8, 17-19; Ex. 29 (“Matson Rpt.”), p. 10-13.
23          243. PCB production in the United States began in response to the

24 electrical industry’s need for improved dielectric insulating fluids which would
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   61
 1 also provide increased fire resistance when used in transformers and capacitors.

 2 Nott Davis Decl., Ex. 29 (“Matson Rpt.”), p. 11-12. As the unique functional

 3 characteristics of these materials became more fully understood additional uses

 4 were found. Nott Davis Decl., Ex. 32 (“Reitman Rpt.”), p. 10-11, 14. Their non-

 5 flammability made them an excellent choice in high pressure hydraulic

 6 applications associated with high risk of fire such as die casting and steel

 7 production. Nott Davis Decl., Ex. 29 (“Matson Rpt.”), p. 12; Ex. 8 (“Carpenter

 8 Dep.”), 27:3-22. Their thermal stability and non-flammability were valuable in

 9 heat transfer systems. Id. Their non-flammability, thermal stability and viscosity

10 characteristics made their use desirable in hot melt adhesives and other plasticizer
11 applications. Nott Davis Decl., Ex. 32 (“Reitman Rpt.”), p. 33; Ex. 116, p. 147.

12            244. PCBs therefore evolved as a unique class of chemicals which met

13 important needs for both industry and society. In many instances fire and building
14 codes required PCBs for the protection of life and property. Nott Davis Decl., Ex.

15 14 (“Nelson San Diego Dep.”) 1, 75:15-24, 76:22 – 77:6, 112:17-25, 113:7-17.

16            245. “Being virtually free of fire and explosion hazards, PCBs [were] used

17 [as dielectric fluids in transformers and capacitors] where failures of oil-insulated

18 transformers would present a potential danger to life and property. PCBs also

19 [were] superior to oils in reliability, in making small equipment possible, and in
20 assuring long life and reliability to equipment.” Nott Davis Decl., Ex. 115, p. 12.

21

22   1
         Plaintiff’s counsel agreed that, in lieu of defense counsel deposing Nelson again
23 on essentially an identical expert report, Monsanto could rely upon his San Diego

24 deposition testimony in this Spokane case. Nott Davis Decl., Ex. 117.
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   62
 1          246. The City’s experts agree that PCBs had many useful properties and
 2 were included by manufacturers and formulators in a wide array of products

 3 including transformers, capacitors, caulks and sealants. Nott Davis Decl., Ex. 29

 4 (“Matson Rpt.”), p. 10-13; Ex. 31 (“Olson Rpt.”), p. 4; Ex. 24 (“Coghlan Rpt.”), p.

 5 6-7.

 6          247. Monsanto shipped its raw PCBs in bulk to product manufacturers or

 7 formulators. Nott Davis Decl., Ex. 32 (“Reitman Rpt.”), p. 8, 17-19; Ex. 29

 8 (“Matson Rpt.”), p. 10-13. Transformer and capacitor manufacturers, such as GE

 9 and Westinghouse, and manufacturers using PCBs in their industrial equipment,

10 such as Kaiser Aluminum, were large sophisticated companies, which employed
11 large staffs of scientists who determined which dielectric fluids to use with their

12 products. Nott Davis Decl., Ex. 29 (“Matson Rpt.”), p. 11-12; Ex. 32 (“Reitman

13 Rpt.”), p. 17-19; Ex. 20 (“Rosner Dep.”), 17:6-23, 45:15 – 46:23, 51:15 – 51:6.
14          248. PCBs were produced in many countries, including: USA (1930-

15 1977);West Germany (1930-1983); Russian Federation (1939-1993); France

16 (1930-1984); United Kingdom (1954-1977); Japan (1954-1972); Italy (1958-

17 1983); Democratic Republic of Korea (1960s-2012); Spain (1955-1984); former

18 Czechoslovakia (1959-1984); China (1965-1980); Poland (1966-1977). Nott Davis

19 Decl., Ex. 118, p. 72, Table 1.14; Ex. 115, p. 84; PCBs were also manufactured in
20 Poland, East Germany and Austria in unknown amounts. Nott Davis Decl., Ex.

21 119, p. 183.

22          249. In 1966, PCBs were first detected in the environment by Swedish
23 scientists using experimental equipment. See Nott Davis Decl., Ex. 120, p. 123;

24 Ex. 9 (“Coghlan Dep.”), 158:15 – 159:12.
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   63
 1          250. In 1970, in response to growing information regarding PCBs in the
 2 environment, Monsanto began to voluntarily phase out the sale of PCBs for various

 3 applications. Nott Davis Decl., Ex. 121. Sales of PCBs for use in building products

 4 such as caulk were phased out as of August 1970. Nott Davis Decl., Ex. 122. By

 5 1972, Monsanto had ceased the manufacture and sale of PCBs for all uses other

 6 than as a dielectric fluid for use in enclosed electrical equipment. Nott Davis Decl.,

 7 Ex. 29 (“Matson Rpt.”), p. 11, 15.

 8          251. Sales of PCBs for electrical equipment continued because, according

 9 to the United States Government and the electrical industry, a cessation of sales

10 would shut down the United States electrical power grid and cripple United States
11 industry. Nott Davis Decl., Ex. 115, p. 4; Ex. 123.

12          252. Monsanto voluntarily ended the manufacture and sale of PCBs for all

13 uses in 1977 after the electrical industry identified alternative dielectric fluids. Nott
14 Davis Decl., Ex. 29 (“Matson Rpt.”), p. 9-10; Ex. 30 (“Nelson Rpt.”), p. 8, 27.

15 Before that time, the termination of sales for dielectric uses would have resulted in

16 severe economic and social dislocation. See Nott Davis Decl., Ex. 30 (“Nelson

17 Rpt.”), p. 8; Ex. 124 p. GPFOX0034593; Ex. 123, p. PCB-ARCH0064837.

18 Indeed, GE told Monsanto that the unavailability of these materials would result in

19 serious power blackouts. Nott Davis Decl., Ex. 123, p. PCB-ARCH0064837.
20          253. Monsanto provided its customers with many technical bulletins

21 describing the chemical properties of its Aroclors, such as their vapor pressure and

22 solubility, as well as their toxicity. Nott Davis Decl., Ex. 32 (“Reitman Rpt.”), p.
23 11-12.

24          254. Monsanto provided its customers with many technical bulletins
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   64
 1 describing the chemical properties of its Aroclors, such as their vapor pressure and

 2 solubility, as well as their toxicity. Nott Davis Decl., Ex. 32 (“Reitman Rpt.”), p.

 3 11-12.

 4          255. In 1979, the Environmental Protection Agency (“USEPA”), as
 5 required by the Toxic Substances Control Act of 1976 (“TSCA”), restricted the

 6 manufacture, processing, use, and distribution of PCBs to specifically exempted

 7 and authorized activities. Nott Davis Decl., Ex. 30 (“Nelson Rpt.”), p. 8; Ex. 20

 8 (“Rosner Dep.”) 32:14-25, 33:2-4, 39:11 – 40:6. For the first time, cleanup and

 9 disposal of liquid PCBs and other PCB items became strictly regulated by the

10 federal government, pursuant to 40 C.F.R. 761. Nott Davis Decl., Ex. 30 (“Nelson
11 Rpt.”), p. 8; Ex. 20 (“Rosner Dep.”) 32:14-25, 33:2-4, 39:11 – 40:6.

12          256. Monsanto has never manufactured PCBs in Washington State. See

13 Nott Davis Decl., Ex. 29 (“Matson Rpt.”), p. 7-8.
14          257. Monsanto has never discharged PCBs into the Spokane River. Nott

15 Davis Decl., Ex. 180 (“Woodyard Rpt.”), 45.

16 XXI. PCBS ARE PRODUCED TODAY INADVERTENTLY IN
        MANUFACTURING PROCESSES, ARE PRESENT IN MANY
17      CONSUMER AND INDUSTRIAL PRODUCTS, AND ARE
        PERMITTED BY THE USEPA
18

19          258. PCBs are unintentionally created through 100s of manufacturing
20 processes involving heat, carbon and chlorine, as well as by simple

21 combustion/incineration (hereinafter, “byproduct PCBs”). Nott Davis Decl., Ex.

22 54, p. 9; Ex. 17 (“Rodenburg Dep.”), 43:6-14, 51:4-6, 57:12 – 58:25, 61:4 – 63:25;
23

24
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   65
 1 Ex. 18 (“Rodenburg San Diego Dep.”)2, 18:21 – 19:11, 28:6-34:4.

 2           259. Byproduct PCBs are ubiquitous in the air worldwide. Nott Davis

 3 Decl., Ex. 33 (“Rodenburg Rpt.”), p. 5; Ex. 17 (“Rodenburg Dep.”), 38:13-20.

 4           260. The Spokane River contains byproduct PCBs. Nott Davis Decl., Ex. 1

 5 (“Hendron Dep.”), 310:5-8. Inadvertent PCBs are “a very challenging pollutant to

 6 reduce.” Nott Davis Decl., Ex. 125, p. 1.

 7           261. Up to 375 different products, and 200 manufacturing processes have

 8 been identified as generating byproduct PCBs. See generally Nott Davis Decl., Ex.

 9 126, p. 2825; Ex. 18 (“Rodenburg San Diego Dep.”), 24:14-21, 28:6 – 34:4, 54:14-

10 24, 55:15 – 56:5; Ex. 17 (“Rodenburg Dep.”), 36:16-24, 43:6-14, 258:15 – 259:10
11 (the SRRTTF has reported that PCBs in the effluent of the Inland Empire Paper

12 facility “correlated with [byproduct] PCBs in pigments used on the paper products

13 they recycle such as newspapers, magazines, mailing materials and packaging”);
14 Ex. 127.

15           262. Out of the 209 individual PCB congeners, at least 130 may be

16 produced unintentionally through manufacturing processes, or by simple

17 combustion/incineration. Nott Davis Decl., Ex. 18, (“Rodenburg San Diego

18 Dep.”), 54:14-24. For example, PCBs 11 and 209 are commonly found in

19 pigments. Nott Davis Decl., Ex. 54 p. 9; Ex. 17 (“Rodenburg Dep.”), 36:5-15,
20 43:6-14; Ex. 18 (“Rodenburg San Diego Dep.”), 26:11-21, 54:14-24; Ex. 33

21

22   2
         Rodenburg adopted her admissions regarding byproduct PCBs from her San
23
     Diego deposition. Nott Davis Decl., Ex. 17 (“Rodenburg Dep.”), 13:2-18:20.
24
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   66
 1 (“Rodenburg Rpt.”), p. 15.

 2           263. The USEPA allows products to contain up to 50 ppm of byproduct

 3 PCBs. Nott Davis Decl., Ex. 9 (“Coghlan Dep.”), 102:13 – 104:13; Ex. 19

 4 (“Rodenburg Hartford Dep.”)3, 163:3-10. However, the USEPA does not enforce

 5 that regulation. Nott Davis Decl., Ex. 19 (“Rodenburg Hartford Dep.”), 162:16-

 6 163:14.

 7           264. Byproduct PCBs are found in consumer products at concentrations of

 8 up to 2,000 ppm—more than 11,764,695,882 time greater than the 170 ppq water

 9 quality standard for the State of Washington. Nott Davis Decl., Ex. 17

10 (“Rodenburg Dep.”), 16:10-18:20; Ex. 18 (“Rodenburg San Diego Dep.”), 28:6-
11 34:4, 55:15-56:5.

12           265. The City purchases and uses products containing byproduct PCBs,

13 including deicer, motor oil and lubricant, and Hydroseed. Nott Davis Decl., Ex.
14 128, p. 11, 15, 23; Ex. 17 (“Rodenburg Dep.”), 260:4-13.

15           266. It is unknown how many products containing byproduct PCBs are

16 used in the Spokane River watershed area. Nott Davis Decl., Ex. 17 (“Rodenburg

17 Dep.”), 50:17 – 51:3.

18           267. Byproduct PCBs are also generated by waste incineration. Nott Davis

19 Decl., Ex. 17 (“Rodenburg Dep.”), 51:4-6, 57:12 – 61:22. The City operates a
20 waste-to-energy incineration plan, which disposed of nearly 138,000 metric tons of

21

22   3
         Rodenburg adopted her admissions regarding the lack of enforcement by the EPA
23 of the 50 ppm standard with respect to byproduct PCBs. Nott Davis Decl., Ex. 17

24 (“Rodenburg Dep.”), 17:9-18.
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   67
 1 garbage in 2015. Nott Davis Decl., Ex. 4 (“Windsor Dep.”), 114:15-19; Ex. 17

 2 (“Rodenburg Dep.”), 51:4-6, 65:2 – 66:13, 67:14 – 68:6; see Exs. 129 & 130.

 3          268. Byproduct PCBs are transported in stormwater runoff. Nott Davis

 4 Decl., Ex. 128, p. 1.

 5          269. The City admits that it likely contributes to the concentrations of

 6 byproduct PCBs in stormwater through its purchase of products that contain

 7 inadvertent PCBs, such as road striping paint. Nott Davis Decl., Ex. 1 (“Hendron

 8 Dep.”), 322:25 – 323:4; Ex. 2 (“Davis Dep.”), 215:17 – 216:6. The City’s

 9 ordinance concerning the purchase of products containing byproduct PCBs is

10 riddled with loopholes that allows the City to purchase those products routinely.
11 Nott Davis Decl., Ex. 5 (“Feist Dep.”), 582:23-583:15, 584:9-585:12, 591:12-20;

12 592:3-11, 594:11-595:3.

13          270. Legacy sources of PCBs, such as Aroclors, are generally declining as
14 they have been removed from use and are remediated over time. But byproduct

15 PCB sources, such as pigment, are not declining “and may actually be increasing

16 as digital printing becomes more prevalent.” Inadvertent PCBs “are essentially

17 uncontrolled resulting in exposure to people in the environment.” Nott Davis

18 Decl., Ex. 131, p. SPOKANE-PRR-035841; see also Ex. 19 (“Rodenburg Hartford

19 Dep.”), 65:7-10.
20          271. PCB-11 is used as an indicator of byproduct PCBs because “it is

21 virtually unfound in commercial Aroclors.” Nott Davis Decl., Ex. 18 (“Rodenburg

22 San Diego Dep.”), 26:11-21. In certain sampling data, PCB-11 alone constitutes as
23 much as 20% of the total PCBs in the Spokane River water column. Nott Davis

24 Decl., Ex. 132, p. 10.
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   68
 1           272. Before being hired as a litigation expert in this case, Lisa Rodenburg,
 2 the City’s expert on PCB product identification, stated in an academic seminar that

 3 “the one PCB congener that is now dominant in the effluent is PCB-11, which is

 4 the one that comes from pigments. And so this is a problem for the [County of

 5 Spokane] because they can go after the Aroclor-type sources. . . . They can try to

 6 remove all transformers and capacitors. . . . But that’s not their main problem.

 7 Their main problem is PCB-11 for pigments, and what are they going to do about

 8 that[?]” Nott Davis Decl., Ex. 133 (“PCBs: An Update”), 52:13 – 53:3; Ex. 17

 9 (“Rodenburg Dep.”), 70:22 – 71:16.

10 XXII. MONSANTO APPROPRIATELY WARNED ITS CUSTOMERS
11           273. All substances, including industrial chemicals, are systemically toxic

12 at some dose, but simply because a product is capable of causing systemic toxicity

13 does not mean that the product should be removed from the market. Nott Davis
14 Decl., Ex. 16 (“Olson Westport Dep.”) 4, 55:12 – 56:18, 133:5-25, 225:2-22,

15 228:19 – 229:13; Ex. 15 (“Olson Dep.”), 21:21 – 22:50.

16           274. Olson, the City’s toxicologist, testified: “all substances are poison; it’s

17 simply the dose that distinguishes a poison from a remedy.” Nott Davis Decl., Ex.

18 15 (“Olson Dep.”), 21:10-16. Olson agrees just because there is an exposure, does

19 not necessarily mean someone is going to get a dose. Nott Davis Decl., Ex. 15
20 (“Olson Dep.”), 21:11-17, 22:22-25.

21           275.   Beginning in the 1930s, Monsanto commissioned hundreds of

22
23   4
         Olson adopted his prior admissions from the San Diego, Hartford, and Westport
24 cases. Nott Davis Decl., Ex. 15 (“Olson Dep.”), 10:11-16.
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   69
 1 toxicological tests which disclosed that PCBs, like all industrial chemicals, were

 2 capable of causing systemic toxicity at high doses, but could be safely

 3 manufactured and used. See Nott Davis Decl., Ex. 16 (“Olson Westport Dep.”),

 4 137:7-24, 155:11-15, 182:18 – 183:7, 225:2-22, 228:19 – 229:13.

 5          276. At all times relevant to this case, there was no legal requirement,

 6 government or industry standard, or recommendation from any source that required

 7 long-term toxicology tests of chronic low-level environmental exposures to PCBs

 8 prior to its sale. Nott Davis Decl., Ex. 8 (“Carpenter Dep.”), 102:21-25, 103:4-11;

 9 Ex. 16 (“Olson Westport Dep.”), 121:6 – 122:25, 143:5-10, 229:14 – 231:2, 234:23

10 – 235:7.
11          277. At all times relevant to this case, Monsanto supplied Aroclor product

12 bulletins and warning labels to each of its customers. Nott Davis Decl., Ex. 32

13 (“Reitman Rpt.”), p. 11-12. These bulletins contained then-known toxicological
14 information regarding exposures to PCBs and information on their safe handling.

15 See e.g. Nott Davis Decl., Ex. 134. These bulletins also provided physical and

16 chemical characteristics for the Aroclors. Nott Davis Decl., Ex. 32 (“Reitman

17 Rpt.”), p. 11-12.

18          278. In 1937, Monsanto warned its customers: “Experimental work in

19 animals shows that prolonged exposure to Aroclor vapors evolved at high
20 temperatures or by repeated oral ingestion will lead to systemic toxic effects.” Nott

21 Davis Decl., Ex. 135; Ex. 8 (“Carpenter Dep.”), 86:24 – 87:6.

22          279. This warning was repeated in a 1943 application data bulletin, in
23 which Monsanto warned: “Experimental work on animals shows that prolonged

24 exposure to Aroclor vapors evolved at high temperatures or by repeated oral
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   70
 1 ingestion will lead to systemic toxic effects.” Nott Davis Decl., Ex. 136.

 2          280. In a 1955 technical bulletin, Monsanto provided the following

 3 warning: “The vapors emitted by Aroclor 1248 heated to elevated temperatures are

 4 injurious to the liver on prolonged exposure and should not be breathed.” Nott

 5 Davis Decl., Ex. 137, p. 4. In a 1966 technical bulletin, Monsanto warned: “If

 6 these precautions are neglected acne may develop and excessive exposure may

 7 cause liver damage.” Nott Davis Decl., Ex. 138, p. 23.

 8          281. In early 1970, Monsanto issued warning letters to all of its known

 9 customers and distributors alerting them to the developing information regarding

10 the environmental presence of PCBs. Nott Davis Decl., Ex. 121. In the letter,
11 Monsanto advised, “good manufacturing practice in the future may require that no

12 products used by any company should find their way into waterways.” Nott Davis

13 Decl., Ex. 139. Monsanto encouraged its customers to provide similar information
14 to the customers of their customers. Id.

15          282. In March 1970, Monsanto reissued its Aroclor technical bulletins,

16 including Technical Bulletin o/PL-306A entitled, Aroclor Plasticizers. Nott Davis

17 Decl., Ex. 140. In that bulletin, Monsanto included the following Environmental

18 Hazard warning:

19
20

21

22
23

24
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   71
 1

 2

 3

 4

 5

 6

 7

 8

 9          283. David O. Carpenter, the City’s public health expert, agreed that
10 Monsanto warned formulators that PCBs could pose serious health consequences
11 from repeated exposure to heated fumes or oral ingestion. Nott Davis Decl., Ex. 8

12 (“Carpenter Dep.”), 86:24 – 87:6.

13          284. David Rosner, the City’s expert historian, testified that Monsanto
14 “kept telling everyone” that PCBs were persistent and do not biodegrade. Nott

15 Davis Decl., Ex. 20 (“Rosner Dep.”), 99:6-11.

16          285. Monsanto advised its customers of PCBs’ chemical properties,
17 including their low vapor pressure, resistance to chemical and biological

18 breakdown, and stability, calling them “virtually indestructible,” the ordinary

19 interpretation of which Mr. Rosner described as “persistent.” Nott Davis Decl.,
20 Ex. 20 (“Rosner Dep.”), 100:20 – 101:20; Ex. 141.

21
     XXIII.   MONSANTO RESPONSIBLY ADVISED CUSTOMERS ON
22        PCB DISPOSAL
23
            286. Monsanto’s letters, product bulletins, labels, Material Safety Data
24
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   72
 1 Sheets, and invoices, warned its customers to be careful in the use and disposal of

 2 PCBs to prevent their entry into the environment. In letters dated February 9, 1970

 3 and February 18, 1970, Monsanto provided its PCB customers with a warning

 4 letter stating that “PCBs had been discovered at some points in some marine,

 5 aquatic, and wildlife environments. … [W]e feel that all possible care should be

 6 taken in the application, processing, and effluent disposal to prevent them

 7 becoming environmental contaminants.” Nott Davis Decl., Ex. 142, p.

 8 MCL000005-MCL000012; Ex. 143 p. MCL000094 – MCL000105.

 9          287. Monsanto followed the February 1970 warning letters, with letters in

10 May 1970 to their customers, in which they “strongly urge[d]” their customers to
11 ship PCB waste to Monsanto facilities for storage and ultimate disposal. Nott

12 Davis Decl., Ex. 144, p. MCL000184–190.

13          288. In May 1970, Monsanto placed in their product bulletins an
14 environmental hazard warning which stated in part: “PCB residues in small

15 amounts have been found in the environment and some studies have indicated that

16 they may be harmful to certain forms of animal life. Extreme care should therefore

17 be taken by all users of PCB- containing products to prevent any entry into the

18 environment through spills, leakage, use, disposal, vaporization or otherwise.”

19 Nott Davis Decl., Ex. 145. PCB-ARCH0298272-0298286.
20          289. In August 1970, Monsanto sent out additional warning letters to its

21 PCB customers stating that they were withdrawing all PCBs used as plasticizers or

22 modifiers from the market and would provide incentives to customers to return
23 unused PCBs. See Nott Davis Decl., Ex. 146. MCL000397–398.

24          290. On September 25, 1970, Monsanto sent a letter to its dielectric fluid
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   73
 1 customers inviting them to ship all PCB waste material to Monsanto for eventual

 2 incineration and alerting them to the incinerator services offered by another

 3 company. Nott Davis Decl., Ex. 147, p. MCL000611-640.

 4          291. On October 26, 1970, Monsanto alerted its vacuum pump fluid

 5 customers as follows: “Control of waste and spills is imperative. In no case should

 6 the material be discharged directly to streams. Used Santovac I or Santovac II

 7 should be reclaimed for continuous recycle or returned to Monsanto for disposal.”

 8 Nott Davis Decl., Ex. 148, p. MCL000691-696.

 9          292. Additionally, in 1970, Monsanto provided information to Therminol

10 FR customers stating “… measures to avoid environmental contamination through
11 spillage, leakage or careless disposal should be observed.” Nott Davis Decl., Ex.

12 149, p. PCB-ARCH0048779.

13          293. In the Therminol Conversion Bulletin from 1970, Monsanto stated

14 “Most recently, PCB has been identified as a potential hazard to the environment.

15 Monsanto has accordingly elected to discontinue the manufacture and sale of

16 Therminol FR fluids for heat transfer applications.” Additionally, in the same

17 1970 Therminol Conversion Bulletin, Monsanto advised that “Monsanto offers an

18 incineration service for the disposal of PCB heat transfer fluids.” Nott Davis Decl.,

19 Ex. 150, p. PCB-ARCH0588885–905.
20          294. On April 1, 1971, Monsanto issued its Askarel Inspection and

21 Maintenance Guide that instructed users to dispose of carbon-contaminated

22 Askarel in such a way “where it will not contaminate a water supply.” Nott Davis
23 Decl., Ex. 151, p. PCB-ARCH0168693-725.

24          295. On October 1, 1971, Monsanto issued its Aroclor & Pyroclor Bulk
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   74
 1 Handling Manual which stated, “Pollution of the environment must be prevented

 2 by careful handling so that spillages are minimized and any that occur should be

 3 contained and collected. Do not dispose of waste Aroclor or Pyroclor into drains or

 4 sewers. Furthermore, waste Aroclor or Pyroclor should be incinerated or reclaimed

 5 and details of the service are available from Monsanto.” The manual also warned

 6 against PCB waste “entering water courses and sewers.” Nott Davis Decl., Ex.

 7 152, p. PCB-ARCH0277364-388.

 8          296. On December 1, 1971, Monsanto issued its Therminol Conversion

 9 Bulletin, which stated that “Monsanto urges the user to maintain the tight system,

10 to correct leakage promptly, and to exercise care in the handling and disposal of
11 this and all other such products.” As for “fluid disposal,” the Bulletin stated that

12 “Monsanto offers an incineration service for disposal of PCB heat transfer fluids.

13 ...” Nott Davis Decl., Ex. 153, PCB-ARCH0247276-290.
14          297. On August 1, 1973, Monsanto issued its Aroclor 1242 E1 Bulletin,

15 which provided disposal instructions, including recommendations for incineration,

16 and warned that “care must be exercised during such disposal and the ultimate use

17 of Aroclor to avoid pollution, particularly of sewers and waterways.” Nott Davis

18 Decl., Ex. 154, p. PCB-ARCH0163690-693; Ex. 155, PCB-ARCH0036393-396;

19 Ex. 156, p. MCL02794-2960.
20          298. On December 1, 1973, Monsanto issued its Transformer Askarel

21 Inspection & Maintenance Guide, which set forth detailed disposal guidelines.

22 Nott Davis Decl., Ex. 157, p. PCB-ARCH0168665-692; Ex. 158, p. PCB-
23 ARCH0163708-715; Ex. 159, p. PCB-ARCH0168626-633.

24          299. In 1974, detailed guidelines on the disposal of PCBs were issued by
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   75
 1 the American National Standards Institute (ANSI). Nott Davis Decl., Ex. 160, p.

 2 PCB-ARCH0255676-711.

 3            300. In March 1975, Monsanto issued a revised Transformer Askarel

 4 Inspection & Maintenance Guide, specifically citing and setting forth ANSI

 5 Disposal Guidelines. Nott Davis Decl., Ex. 161, p. PCB-ARCH0206370-397; Ex.

 6 162, p. PCB-ARCH0523916-943.

 7            301. On April 1, 1976, the United States Environmental Protection Agency
 8 (USEPA) issued guidelines pertaining to the disposal of PCB-containing wastes.

 9 The USEPA explicitly placed the responsibility for appropriate disposal of PCBs

10 on the generators of PCB- containing wastes from industrial facilities. Nott Davis
11 Decl., Ex. 13 (“Matson San Diego Dep.”)5, 262:7-18; 41 Federal Register (FR)

12 14134-14136.

13            302. On February 17, 1978, the USEPA promulgated detailed regulations

14 setting forth approved methods of PCB disposal. These included specifications on

15 conditions of incineration and landfill disposal. Thereafter, all entities were

16 required to follow those disposal regulations. 43 FR 7150-7164. Nott Davis Decl.,

17 Ex. 13 (“Matson San Diego Dep.”), 263:6 – 264:6.

18            303. The historical use of landfills to dispose of a wide variety of

19 substances including industrial chemicals was informed by the risks of placing
20

21   5
         Plaintiff’s counsel agreed that, in lieu of defense counsel deposing Matson again
22 on essentially an identical expert report, Monsanto could rely upon his San Diego
23 deposition testimony in this Spokane case. Nott Davis Decl., Ex. 117. (Email, B.

24 Land to D. Haase, 10/16/19)
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   76
 1 those substances in landfills known at the time. Those risks, discussed above,

 2 which included explosiveness, corrosiveness, flammability, acute toxicity to fish,

 3 potential damage to disposal systems, unacceptable levels of smoke, odors, and

 4 attraction of vermin and pests, did not implicate PCBs. See Nott Davis Decl., Ex.

 5 163.

 6          304. In 1972, the Interdepartmental Task Force, comprised of seven

 7 agencies of the Federal Government, including the USEPA, noted that PCB waste

 8 had been disposed of in landfills and stated “PCB containing material buried in soil

 9 is not expected to migrate but should remain in place. Nott Davis Decl., Ex. 115, p.

10 4.
11          305. The Task Force further stated: “It seems reasonable that by far the

12 largest amount is present in dumps and landfills where it is thought to be more or

13 less sequestered from the rest of the environment.” Because of the chemical and
14 physical properties of PCBs, including low solubility, low vapor pressure, and

15 strong adsorption characteristics, PCBs do not easily migrate from landfills into

16 groundwater or water bodies. Nott Davis Decl., Ex. 115, p. 102.

17          306. The USEPA has recognized that disposal of PCBs in non-TSCA

18 landfills generally does not result in migration to groundwater and waterbodies.

19 USEPA has determined PCB bulk product waste can be safely disposed of in
20 certain non-TSCA approved landfills (those that have been permitted, licensed, or

21 registered by a State as a municipal or non-municipal non-hazardous waste

22 landfill). USEPA established this as a disposal option for PCB bulk product waste
23 in its 1998 rulemaking for disposal of PCBs. Additionally, USEPA evaluated the

24 fate and transport of PCBs leaching from landfills into groundwater using
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   77
 1 USEPA's peer reviewed Industrial Waste Management Evaluation Model (IWEM).

 2 This evaluation supports USEPA's determination that PCB bulk product waste can

 3 be safely disposed of in certain non- TSCA approved landfills as it showed that

 4 these wastes are unlikely to migrate into groundwater or soil. Nott Davis Decl.,

 5 Ex. 164, https://www.epa.gov/pcbs/frequent-questions-about-polychlorinated-

 6 biphenyl-pcb-guidance-reinterpretation; 40 CFR 761.62.

 7          307. The USEPA, as previously discussed, promulgated regulations
 8 specifically permitting disposal of PCBs in landfills. As also discussed, the

 9 USEPA has expressly recognized that PCB disposal in non-TSCA landfills may be

10 appropriate. Historically, there have been no federal or state laws or regulations
11 prohibiting the disposal of PCBs in landfills. Nott Davis Decl., Ex. 164,

12 https://www.epa.gov/pcbs/frequent-questions-about-polychlorinated-biphenyl-pcb-

13 guidance-reinterpretation; 40 CFR 761.62.
14          308. In 1970, based on pilot studies conducted in the John Zink Company

15 pilot plant thermal oxidizer, Monsanto determined that PCBs could be destroyed

16 via high temperature incineration. Based on the pilot testing results, a full-scale

17 incinerator was constructed at the Monsanto plant in Sauget, IL in 1971. Nott

18 Davis Decl., Ex. 165, p. MONS 0444175 - MONS 044183.

19          309. In addition to the fact that incinerators prior to the late 1960s could
20 not reach temperatures sufficient to destroy PCBs, the combustion of halogenated

21 compounds, including PCBs, polyvinyl chloride (PVC) plastics, and chlorinated

22 solvents, results in the production of hydrochloric acid. This hydrochloric acid can
23 corrode metal components of the incinerator and ancillary equipment (e.g., air

24 handling equipment). To remove hydrochloric acid from incinerator exhaust gases,
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   78
 1 air pollution control equipment, such as wet scrubbers, is required. Such

 2 equipment, which is required for incinerators used to dispose of halogenated

 3 wastes, was not developed until the 1950s to 1960s. Nott Davis Decl., Ex. 166

 4 (“Koon Rpt.”), p. 20.

 5          310. By the mid-1970s, incineration practice had reached the level

 6 reflected in the TSCA Annex I regulations promulgated in 1979. Therefore, state-

 7 of-the-art incinerator technology, design, and operational practices changed

 8 significantly from the 1930s through 1978 (promulgation of TSCA regulations for

 9 PCB disposal) as the understanding and capabilities of incineration developed.

10 Oppelt, in his thorough review of incineration as an available technology for the
11 treatment of hazardous wastes, stated that “properly-designed incineration systems

12 are capable of the highest overall degree of destruction and control for the broadest

13 range of hazardous waste streams.” Nott Davis Decl., Ex. 167, p. 558-586.
14          311. Monsanto instituted a returned goods policy in May 1970. Nott Davis

15 Decl., Ex. 168, p. MCL000184-190.

16          312. On May 11, 1970, Monsanto sent a letter to its customers advising
17 them that it “has been devoting considerable effort to the development of

18 mechanisms for the disposal of these materials, including Askarel fluid, from

19 manufacturing locations, service shops, and customers.” Nott Davis Decl., Ex.
20 168, p. MCL000184-190.

21          313. Monsanto strongly urged its customers and its customers’ customers

22 to make use of its return program for proper disposal of PCB materials. Nott Davis
23 Decl., Ex. 168, p. MCL000184-190.

24          314. In addition, Monsanto’s PCB returned goods policy incentivized its
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   79
 1 customers to quickly return their unused PCB fluid: “During this withdrawal of

 2 PCBs from the market, Monsanto has had in effect a modified returned goods

 3 policy stating that unopened containers less than one year old could be returned for

 4 full credit through July 31, 1970. From August 1 through August 31, 1970, 90

 5 percent credit would be allowed. From September 1 through December 31, 1970,

 6 50 percent credit would be allowed. The customer will pay all return freight. All of

 7 the dates in the time schedule for this returned goods policy are hereby extended an

 8 extra two months.” Nott Davis Decl., Ex. 169, at MCL00443.

 9          315. When Monsanto shut down its incinerator in late 1977, there were a

10 number of commercial incinerators available for the disposal of PCB wastes and
11 the final PCB disposal regulations were in the process of being finalized by

12 USEPA. In 1974, the American National Standards Institute, Inc. (ANSI) provided

13 guidelines for the handling and disposal of PCBs (the “C107 Standard”). Available
14 incineration sites listed in the C107 Standard included Chem-Trol Pollution

15 Services, Inc. in Model City, NY and Rollins Environmental Services in

16 Wilmington, Delaware, in addition to the Monsanto incinerator. See Nott Davis

17 Decl., Ex. 170.

18          316. In the late 1970s, there were approximately 20 incinerators capable of

19 handling liquid PCBs. Nott Davis Decl., Ex. 171, p. 23.
20          317. In an undated (presumably 1977) document, USEPA states: “Based

21 on the latest USEPA national survey of commercial hazardous waste incineration

22 facilities, there are approximately twenty liquid waste incineration operations
23 which will not or do not have the capability of handling solid PCB wastes. There

24 are three installations which presently have the capability of handling both solid
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   80
 1 and liquid PCB-containing wastes and which have the presently required

 2 environmental approvals. Additionally, there are two installations which have

 3 liquid PCB incineration capability and one installation with both solid and liquid

 4 PCB waste Incineration capability which are awaiting state operating permits.”

 5 Nott Davis Decl., Ex. 171, p. 23.

 6          318. In December 1976 pursuant to TSCA Section 6(e)(1), USEPA

 7 established a PCB working group to write proposed rules and regulations related to

 8 disposal and marking for PCBs. The proposed rules were to be published no later

 9 than March 31, 1977. 41 FR 53692.

10          319. On May 24, 1977, the USEPA Office of Toxic Substances published
11 in the Federal Register, a proposed rule which prescribed disposal and marking

12 requirements for PCB's. 42 FR 26564-26577.

13          320. The informal hearings required under section 6(c)(2) and 6(e)(4) of
14 the TSCA February 17, 1978 rule were held on June 24, 27, 28, and 29, 1977.

15 After the public comment period expired, the final rule was promulgated on

16 February 17, 1978. Therefore, at the time Monsanto decided to discontinue the

17 operation of its PCB incinerator in 1977, detailed proposed disposal regulations

18 had been made public and were largely identical to those regulations that were

19 ultimately enacted. See 43 FR 7159.
20          321. Additionally, on or before August 15, 1977, Monsanto notified its

21 customers by letter that it would cease accepting PCB waste and identified

22 alternative PCB incineration operators. In summary, at the time Monsanto decided
23 to cease PCB incineration, other PCB incinerators were in operation, and the

24 USEPA had announced the imminent publication of detailed PCB disposal
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   81
 1 regulations which included both incineration and landfill disposal. Nott Davis

 2 Decl., Ex. 172, p. MCL003102-3418.

 3          322. Monsanto’s customers returned over 29 million pounds of PCB

 4 wastes to Monsanto for disposal. From the time Monsanto started accepting PCB

 5 wastes from its customers in 1971 and the time its incinerator was shut down in

 6 December 1977, Monsanto incinerated over 27.3 million pounds of PCB wastes in

 7 its incinerator and contracted with other commercial incinerators for the

 8 incineration of approximately 1.8 million pounds of PCB wastes. As of January

 9 1978, Monsanto had properly disposed of the over 29 million pounds of PCB

10 wastes that it had received from its customers. Nott Davis Decl., Ex. 173, p. PCB-
11 ARCH0450243 - PCB-ARCH0450244.

12          323. At the time Monsanto operated its PCB incinerator, there did not exist

13 technology that was proven to effectively incinerate solid PCB waste. As the
14 USEPA noted in its 1976 PCB Disposal Guidelines, “The above recommendations

15 are suitable for liquids. Incineration of solid wastes including PCBs has not been

16 demonstrated.” 41 FR 14134-14136.

17          324. The liquid injection incinerator constructed by Monsanto was the best

18 choice for the disposal of PCBs at that time for the following reasons: The largest

19 mass of PCBs that could reasonably be collected for incineration were in liquid
20 form; and the liquid injection incinerator was recognized as the best system for

21 incineration of liquid PCBs. Nott Davis Decl., Ex. 174, p. 1.

22          325. By the time the USEPA published its 1978 PCB Disposal

23 Regulations, it had been satisfied that effective incineration of PCB solids could be

24 accomplished. 43 FR 7150-7164.
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   82
 1          326. During the period Monsanto manufactured PCBs, there were no local,
 2 federal or state laws that required chemical manufacturers to provide disposal

 3 instructions to its customers or to discharge chemical wastes in a specific manner.

 4 Nott Davis Decl., Ex. 20 (“Rosner Dep.”), 29:18-24, 31:25 – 32:25, 33:2-4, 38:4-

 5 20, 39:11 – 40:6.

 6          327. J. Keith Nelson, the City’s dielectric fluids expert, stated that, “At all

 7 times, it was well recognized in the industry that some amount of PCBs would be

 8 released into the environment by transformer and capacitor manufacturers. In

 9 earlier times, releases to the environment were legal and therefore foreseeable to

10 those in the power industry…” Nott Davis Decl., Ex. 30 (“Nelson Rpt.”), p. 11-12
11 (emphasis added).

12          328. Until 1976, there was no single regulatory body that established

13 uniform disposal practices for PCBs. Nott Davis Decl., Ex. 20 (“Rosner Dep.”),
14 31:25 – 32:13. It was up to the individual customers to determine how best to

15 adopt these disposal recommendations. Nott Davis Decl., Ex. 6 (“Kaley

16 01/09/2020 Dep.”), 508:2 – 509:6.

17          329. David Rosner, the City’s expert historian, agreed that during the

18 1930s through the 1960s, there were no standards by which industry determined

19 the appropriate methods for the disposal of chemical wastes. Nott Davis Decl., Ex.
20 20 (“Rosner Dep.”) 29:18-24. Jack Matson, the City’s chemical waste expert,

21 similarly did not know of any standard governing the instruction of customers

22 regarding proper PCB disposal practices. Nott Davis Decl., Ex. 13 (“Matson San
23 Diego Dep.”), 61:1-9.

24
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   83
 1
     XXIV.  MONSANTO CANNOT WARN OF HARMS THAT ARE NOT
 2       KNOWN
 3            330. There are no scientific studies, either during the period of Monsanto’s

 4 manufacture of PCBs or today, that purport to demonstrate that the levels of PCBs

 5 found in the Spokane River cause human disease. Nott Davis Decl., Ex. 15 (“Olson

 6 Dep.”), 14:14-24; Ex. 8 (“Carpenter Dep.”), 122:19 – 123:3; Ex. 10

 7 (“DeGrandchamp Dep.”), 91:10 – 92:9.

 8            331. Jack Matson, the City’s chemical waste expert, admitted that, during

 9 the period of Monsanto’s manufacture of PCBs, there were no scientific studies

10 that showed injury to humans due to exposure to environmental levels of PCBs.
11 Nott Davis Decl., Ex. 12 (“Matson Westport Dep.”)6, 122:4-21.

12            332. Olson, the City’s toxicologist, admitted that he could not testify as to

13 whether PCBs caused any adverse human condition. Nott Davis Decl., Ex. 15
14 (“Olson Dep.”), 19:19-22. Olson also testified that if Monsanto had commissioned

15 toxicity studies of PCBs at ambient dosage levels, it would not have found any

16 adverse health effects. Nott Davis Decl., Ex. 16 (“Olson Westport Dep.”), 245:5-

17 12. Olson acknowledged at his deposition that, by “low-level exposure,” he was

18 not referring to levels to which one might be exposed from PCB in the

19 environment, but to levels in laboratory animal studies which are orders of
20 magnitude higher. Nott Davis Decl., Ex. 16 (“Olson Westport Dep.”), 159:8-17,

21

22   6
         Plaintiff’s counsel agreed that, in lieu of defense counsel deposing Matson again
23 on essentially an identical expert report, Monsanto could rely upon his prior

24 deposition testimony in this Spokane case. Nott Davis Decl., Ex. 117.
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   84
 1 243:10 – 245:12

 2          333. During the 1930s through the 1960s, it was not common for chemical

 3 manufacturers to conduct long-term cancer testing of their chemicals. Nott Davis

 4 Decl., Ex. 8 (“Carpenter Dep.”), 102:21-25, 103:4-11; Ex. 10 (“DeGrandchamp

 5 Dep.”), 301:16 – 302:20.

 6          334. During the period of Monsanto’s manufacture of PCBs from the

 7 1930s to the 1960s, the available analytical methods that might be used to detect

 8 PCBs in the environment could not detect PCBs at levels as low as 170 ppq. Nott

 9 Davis Decl., Ex. 9 (“Coghlan Dep.”), 111:15 – 112:17.

10          335. No post-sale warning would have prevented the City’s alleged
11 injuries. See supra., paras. 286-290.

12

13
     January 28, 2020                            Respectfully Submitted
14
                                                 By: /s/ Thomas M. Goutman
15                                               Thomas M. Goutman, PA Bar No. 30236
                                                 (Admitted Pro Hac Vice)
16                                               David. S. Haase, PA Bar No. 73835
                                                 (Admitted Pro Hac Vice)
17                                               SHOOK HARDY & BACON LLP
                                                 Two Commerce Square
18                                               2001 Market Street, Suite 3000
                                                 Philadelphia, PA 19103
19                                               P: (215) 575-3136
                                                 tgoutman@shb.com
20                                               dhaase@shb.com
21                                               Richard L. Campbell, MA Bar No. 663934
                                                 (Admitted Pro Hac Vice)
22                                               SHOOK HARDY & BACON LLP
                                                 125 Summer Street, Suite 1220
23                                               Boston, MA 02110
                                                 Phone: (617) 531-1411
24                                               rcampbell@shb.com
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   85
1
                                                 Geana M. Van Dessel, WSBA #35969
2                                                KUTAK ROCK
                                                 510 W. Riverside Avenue, Suite 800
3                                                Spokane, WA 99201
                                                 P: (509) 252-2691
4                                                Geana.VanDessel@KutakRock.com
5                                                Adam E. Miller, MO Bar No. 40945
                                                 (Admitted Pro Hac Vice)
6                                                Michael W. Cromwell, MO Bar No. 70484
                                                 (Admitted Pro Hac Vice)
7                                                Susan L. Werstak, MO Bar No. 55689
                                                 (Admitted Pro Hac Vice)
8                                                CAPES, SOKOL, GOODMAN
                                                 AND SARACHAN, PC
9                                                8182 Maryland Ave., Fifteenth Floor
                                                 St. Louis, Missouri 63105-3916
10                                               P: (314) 754-4810
                                                 miller@capessokol.com
11                                               cromwell@capessokol.com
                                                 werstak@capessokol.com
12

13                                               Attorneys for Defendants Monsanto
                                                 Company, Solutia Inc., and Pharmacia LLC
14

15

16

17

18

19
20

21

22
23

24
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   86
1                                 CERTIFICATE OF SERVICE

2           I certify that on January 29, 2020, I caused the foregoing to be electronically
3 filed with the clerk of the Court using the CM/ECF System which in turn

4 automatically generated a Notice of Electronic Filing (NEF) to all parties in the case

5 who are registered users of the CM/ECF system. The NEF for the foregoing

6 specifically identifies recipients of electronic notice.

7

8                                                 /s/ Thomas M. Goutman
                                                 Thomas M. Goutman, PA Bar No. 30236
9                                                (Admitted Pro Hac Vice)
                                                 SHOOK HARDY & BACON LLP
10                                               Two Commerce Square
                                                 2001 Market Street, Suite 3000
11                                               Philadelphia, PA 19103
                                                 P: (215) 575-3136
12                                               tgoutman@shb.com

13                                               Attorneys for Defendants Monsanto
                                                 Company, Solutia Inc., and Pharmacia LLC
14

15

16

17

18

19
20

21

22
23

24
     DEFENDANTS’ LCIVR 56(C)(1)(A) STATEMENT OF FACTS   87
